Exhibit 10.1

 

EXECUTION VERSION

 

[g205061kk01i001.jpg]

 

AMENDMENT AND RESTATEMENT AGREEMENT

 

Dated 9 September 2013

 

in respect of the

 

EUR 150,000,000 UNSECURED UNCOMMITTED
REVOLVING FACILITIES AGREEMENT

 

between

 

STARBEV NETHERLANDS BV and MOLSON COORS NETHERLANDS BV

as Borrowers

 

arranged by

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

and

CITIBANK EUROPE PLC, ORGANIZAČNÍ SLOŽKA

as Mandated Lead Arrangers

 

with

 

UNICREDIT BANK AG, LONDON BRANCH

acting as Agent

 

[g205061kk01i002.gif]

Na Příkopě 8

110 00 Prague 1

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

INTERPRETATION

2

2.

AMENDMENTS TO FACILITIES AGREEMENT

2

3.

EFFECTIVE DATE AND DESIGNATION

2

4.

AGREEMENT BY OBLIGORS

2

5.

REPRESENTATIONS AND WARRANTIES

3

6.

ACCESSION OF THE ACCEDING PARTY

4

7.

RESIGNATION OF THE RETIRING PARTY

4

8.

EXPENSES AND STAMP DUTY

4

9.

PROLONGATION FEE

4

10.

ADMINISTRATIVE DETAILS

5

11.

COUNTERPARTS

5

12.

GOVERNING LAW

5

13.

ENFORCEMENT

5

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT (this “Agreement”) is dated 9 September 2013 and made between:

 

(1)                                 STARBEV NETHERLANDS B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakeliikheid)
incorporated under Dutch law, having its official seat (statuaire zetel) in
Amsterdam, the Netherlands and its office address at Naritaweg 165, 1043BW
Amsterdam, the Netherlands, registered in the commercial register of the Chamber
of Commerce in the Netherlands under number 55268390 as a borrower;

 

(2)                                 MOLSON COORS NETHERLANDS B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakeliikheid)
incorporated under Dutch law, having its official seat (statuaire zetel) in
Amsterdam, the Netherlands and its office address at Naritaweg 165, 1043BW
Amsterdam, the Netherlands, registered in the commercial register of the Chamber
of Commerce in the Netherlands under number 34362656 as a borrower (together
with Starbev Netherlands B.V. the “Borrowers”);

 

(3)                                 MOLSON COORS BREWING COMPANY, a Delaware
corporation with its executive offices at 1225 17th Street, Suite 3200, Denver,
Colorado, USA 80202 and 1555 Notre Dame Street East, Montréal, Québec, Canada
H2L 2R5 as guarantor (the “Guarantor”);

 

(4)                                UNICREDIT BANK CZECH REPUBLIC, A.S. and
CITIBANK EUROPE PLC, operating in the Czech Republic through CITIBANK EUROPE
PLC, ORGANIZAČNÍ SLOŽKA, as mandated lead arrangers (whether acting individually
or together the “Arrangers”);

 

(5)                                 CITIBANK EUROPE PLC, operating in the Czech
Republic through CITIBANK EUROPE PLC, ORGANIZAČNÍ SLOŽKA, as acceding original
lender and mandated lead arranger (the “Acceding Party”);

 

(6)                                 ING BANK N.V., operating in the Czech
Republic through its Czech branch ING BANK N.V., as retiring original lender and
mandated lead arranger (the “Retiring Party”);

 

(7)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (The Original Lenders) as lenders (the “Original Lenders”); and

 

(8)                                 UNICREDIT BANK AG, LONDON BRANCH as agent of
the other Finance Parties (the “Agent”).

 

WHEREAS:

 

(A)                               This Agreement is supplemental to the
revolving facilities agreement dated 10 September 2012 between the Borrowers,
the Guarantor, the Agent, the Arrangers and the Lenders as amended, restated,
supplemented, varied or extended from time to time (the “Facilities Agreement”).

 

(B)                               The parties wish to amend the Facilities
Agreement on the terms and subject to the conditions set out in this Agreement.

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT WITNESSES AND IT IS HEREBY AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               Save as defined in this Agreement, words and
expressions defined in the Facilities Agreement shall have the same meanings in
this Agreement.

 

1.2                               Clauses 1.2 (Construction) and 1.4 (Third
Party rights) of the Facilities Agreement shall be deemed to be incorporated
into this Agreement save that references in the Facilities Agreement to “this
Agreement” shall be construed as references to this Agreement.

 

1.3                               This Agreement constitutes a Finance Document
for the purposes of the Facilities Agreement.

 

2.                                      AMENDMENTS TO FACILITIES AGREEMENT

 

2.1                               Pursuant to the terms of the Facilities
Agreement, each party to this Agreement consents to the amendments to the
Facilities Agreement contemplated by this Agreement.

 

2.2                               With effect from the Effective Date (as
defined below), the Facilities Agreement shall be amended as set out in Schedule
4 (Revolving Facilities Agreement) and all references in the Facilities
Agreement to “this Agreement” shall include the Facilities Agreement as amended
and restated by this Agreement so that it will be read and construed for all
purposes as set out in Schedule 4 (Revolving Facilities Agreement).

 

2.3                               Without limiting the generality of Clause 2.2
above, on and from the Effective Date, the Facility B Commitments shall be
cancelled.

 

3.                                      EFFECTIVE DATE AND DESIGNATION

 

3.1                               The effective date (the “Effective Date”) of
this Agreement shall be the later of the date of this Agreement and the date on
which the Agent confirms in writing to the Borrowers that it has received all of
the documents and other evidence listed in Schedule 2 (Conditions Precedent),
and that each is in form and substance satisfactory to it.

 

3.2                               The Obligors and the Agent designate this
Agreement as a Finance Document by execution of this Agreement for the purposes
of the definition of “Finance Document” in the Facilities Agreement.

 

4.                                      AGREEMENT BY OBLIGORS

 

4.1                               Each of the Obligors agrees and acknowledges
that, save as amended by this Agreement, the Facilities Agreement and each
Finance Document to which it is a party shall continue in full force and effect.

 

4.2                               Each of the Obligors agrees that the guarantee
and indemnity contained in clause 20 (Guarantee and Indemnity) of the Facilities
Agreement (as amended and restated from time to time, including as varied,
amended, supplemented or extended by this Agreement) shall, on and after the
Effective Date:

 

2

--------------------------------------------------------------------------------


 

(a)                                 continue in full force and effect and extend
to the liabilities and obligations of each of the Obligors under the Facilities
Agreement and the other Finance Documents (as amended and restated from time to
time) including as varied, amended, supplemented or extended by this Agreement;

 

(b)                                 apply equally to the obligations of the
Obligors under Clauses 8 (Expenses and Stamp Duty) and 9 (Prolongation Fee) as
if set out in full in this Agreement save that references in the Facilities
Agreement to “this Agreement” shall be construed as references to this
Agreement.

 

4.3                               Each Obligor shall, at the request of the
Agent and at its own expense, do all such acts and things necessary or desirable
to give effect to the amendments effected or to be effected pursuant to this
Agreement.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

5.1                               Each Obligor jointly and severally:

 

(a)                                 makes the representations and warranties to
the Lenders on the terms set out in clause 21 (Representations) of the
Facilities Agreement as if such clause was set out in full in this Agreement and
as if references to “this Agreement” in that clause were references to this
Agreement; and

 

(b)                                 represents and warrants that it has not
amended or varied any of its constitutional documents since the date such
documents were delivered to the Agent pursuant to clause 4.1 (Initial conditions
precedent) of the Facilities Agreement, save for the amendments made to the
certificate of incorporation of the Guarantor which up-to-date version shall be
delivered by the Guarantor as a condition precedent document pursuant to
Schedule 2 (Conditions Precedent),

 

in each case, on the date of execution of this Agreement, the Effective Date and
as contemplated in clause 21 (Representations) of the Facilities Agreement. 
Such representations shall survive the execution of this Agreement.

 

3

--------------------------------------------------------------------------------


 

6.                                      ACCESSION OF THE ACCEDING PARTY

 

Each party to this Agreement acknowledges and agrees that the Acceding Party
shall be permitted to accede, as of the Effective Date, as Original Lender and
Mandated Lead Arranger under the Facilities Agreement as amended and restated by
this Agreement and, following such accession, shall be “Original Lender” and
“Mandated Lead Arranger” thereunder. For the avoidance of doubt, clause 26.3
(Assignment or transfer fee) shall not apply to the Acceding Party as if it was
the New Lender within the meaning of that clause.

 

7.                                      RESIGNATION OF THE RETIRING PARTY

 

Each party to this Agreement acknowledges and agrees that on and from the
Effective Date, the Retiring Party shall be released from its obligations under
the Facilities Agreement, as amended and restated by this Agreement, and,
following such release, shall cease to be a “Lender” and “Mandated Lead
Arranger” thereunder.

 

8.                                      EXPENSES AND STAMP DUTY

 

8.1                               Notwithstanding clause 19 (Costs and Expenses)
of the Facilities Agreement,

 

(a)                                 Each Obligor shall promptly on demand pay
the Agent and the Arrangers the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and perfection of this Agreement
and any other documents referred to in this Agreement the transactions
contemplated in this Agreement; and

 

(b)                                 Each Obligor, within five Business Days of
demand, pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of or
the preservation of any rights under this Agreement .

 

8.2                               Each Obligor shall pay and, within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, registration
and other similar taxes payable in respect of this Agreement.

 

9.                                      PROLONGATION FEE

 

9.1                               In consideration of the Lenders agreeing to
extend the Availability Period and Termination Date in relation to Facility A,
the Obligors undertake to pay to the Lenders a prolongation fee in the amount
equal to 0.05 per cent. of their Facility A Commitments (calculated as if the
Effective Date had occurred on the date of this Agreement) as at the date of
this Agreement (the “Prolongation Fee”).

 

9.2                               The Prolongation Fee shall accrue from the
date of signing of this Agreement and will be payable on the earlier of (i) 10
Business Days from the date of this Agreement, and (ii) the Effective Date.

 

9.3                               The Prolongation Fee is exclusive of any VAT,
which shall be paid by the Obligors if chargeable.  The Obligors shall pay, or
cause to be paid, any VAT chargeable on the

 

4

--------------------------------------------------------------------------------


 

Prolongation Fee to the Lenders in an amount equal to the amount of VAT and all
related penalties, costs and interest.

 

9.4                               The Prolongation Fee is payable to the Lenders
in EUR for their own account in full without any setoff, deductions or
withholding of any kind (unless required by law) and in immediately available,
freely transferable, cleared funds to the account notified by the Lenders for
this purpose.  If a deduction or withholding is required by law to be made, the
amount of the payment due to the Lenders shall be increased to an amount which
(after making the deduction or withholding) leaves an amount equal to the amount
that would have been due if no such deduction or withholding had been required.

 

9.5                               No amount in respect of the Prolongation Fee
paid pursuant to this Agreement shall be refunded or repayable in any
circumstance and shall not be subject to reduction by way of setoff or
counterclaim or otherwise be affected by any claim or dispute relating to any
other matter.

 

10.                               ADMINISTRATIVE DETAILS

 

10.1                        The Agent confirms that its account for payments for
the purposes of clause 31.1 (Payments to the Agent) of the Facilities Agreement
as of the date of this Agreement is the account the details of which are set out
in Part 1 of Schedule 3 (Administrative Details).

 

10.1                        The Acceding Party confirms that its Facility
Office, address, fax number, attention details for notices, and account details
for the purposes of the definition of “Facility Office” in clause 1.1
(Definitions), of clause 31.2 (Distribution by the Agent) and clause 33.2
(Addresses) of the Facilities Agreement are those set out in Part 2 of Schedule
3 (Administrative Details).

 

11.                               COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

12.                               GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

13.                               ENFORCEMENT

 

13.1                       (a)                                 The courts of
England have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Agreement (including a dispute relating to the existence,
validity or termination of this Agreement or any non-contractual obligation
arising out of or in connection with this Agreement) (a “Dispute”).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

5

--------------------------------------------------------------------------------


 

(c)                                   This Clause 13.1 is for the benefit of the
Finance Parties only.  As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction. 
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

 

13.2                        Without prejudice to any other mode of service
allowed under any relevant law, each Obligor (other than an Obligor incorporated
in England and Wales):

 

(a)                                 irrevocably appoints Molson Coors Brewing
Company (UK) Ltd at its registered office being, on the date of this Agreement,
137 High Street, Burton-on-Trent, Staffordshire DE14, 1JZ, England as its agent
for service of process in relation to any proceedings before the English courts
in connection with any Finance Document; and

 

(b)                                 agrees that failure by a process agent to
notify the relevant Obligor of the process will not invalidate the proceedings
concerned.

 

13.3                        If any person appointed as an agent for service of
process is unable for any reason to act as agent for service of process, each
Obligor must immediately (and in any event within five days of such event taking
place) appoint another agent on terms acceptable to the Agent.  Failing this,
the Agent may appoint another agent for this purpose.

 

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement and executed as a deed by the Borrowers, the Guarantor, the Retiring
Party and the Acceding Party and is intended to be and is delivered by them as a
deed on the date specified above.

 

6

--------------------------------------------------------------------------------


 

Schedule 1

 

The Original Lenders

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

 

CITIBANK EUROPE PLC, ORGANIZAČNÍ SLOŽKA

 

7

--------------------------------------------------------------------------------


 

Schedule 2

 

Conditions Precedent

 

1.                                      Obligors

 

(a)                                 A copy of the constitutional documents of
each Obligor.

 

(b)                                 A copy of a resolution of the board of
directors of each Obligor:

 

(i)                                     approving the terms of, and the
transactions contemplated by, this Agreement and the execution, delivery and
performance thereof;

 

(ii)                                  authorising a specified person or persons
to execute this Agreement on its behalf;

 

(iii)                               authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices to be signed
and/or despatched by it under or in connection with this Agreement.

 

(c)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above in relation to
the Finance Documents and related documents.

 

(d)                                 If applicable, a copy of a resolution signed
by all the holders of the issued shares in each Borrower, approving the terms
of, and the transactions contemplated by, this Agreement.

 

(e)                                  If applicable, a copy of a resolution of
the board of directors of each corporate shareholder of the Guarantor approving
the terms of the resolution referred to in paragraph (d) above.

 

(f)                                   A certificate of each Obligor (signed by
two directors for each Borrower and an officer for Guarantor each being duly
authorized to act on behalf of such a party) confirming that borrowing or
guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guarantee or similar limit binding on that Obligor to be exceeded.

 

(g)                                  A certificate of an authorised signatory of
each Obligor certifying that each copy document relating to it specified in this
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement.

 

2.                                      Finance Documents

 

This Agreement executed by all Obligors.

 

3.                                      Legal opinions

 

The following legal opinions, each addressed to the Finance Parties, all in form
and substance satisfactory to the Agent:

 

(a)                                 A legal opinion of White & Case (Europe)
LLP, legal advisers to the Agent as to English law regarding the validity and
enforceability of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(b)                                 A legal opinion Nauta Dutilh N.V., legal
advisers to the Agent as to Dutch law regarding the capacity and authority of
the Borrowers to enter into this Agreement.

 

(c)                                  A legal opinion of Mr. E. Lee Reichert,
Deputy General Counsel to Molson Coors Brewing Company regarding the capacity
and authority of the Guarantor to enter into this Agreement.

 

4.                                      Other documents and evidence

 

Evidence that the fees, costs and expenses then due from the Obligors pursuant
to Clauses 8 (Fees, Expenses and Stamp Duty) and 9 (Prolongation Fee) of the
Agreement have been paid.

 

9

--------------------------------------------------------------------------------


 

Schedule 3

 

Administrative Details

 

Part 1    The Agent

 

Pay to

:

Unicredit Bank AG., Munich SWIFT — HYVEDEMM

Acc of:

:

Unicredit Bank AG., London Branch SWIFT — [·]

Acc no:

:

[·]

Ref:

:

Starbev/Molsoncoors

 

 

Part 2    The Acceding Party

 

1. Name and address

 

Name

:

Citibank Europe plc, org.složka

Address

:

Bucharova 2641/14, 158 00 Praha 5

Telephone

:

[·]

Fax

:

[·]

 

2. Credit Matters

 

Name

:

Petr Vodenka

Department

:

GSG

Address

:

Bucharova 2641/14, 158 00 Praha 5

Telephone

:

[·]

Fax

:

[·]

E-mail

:

[·]

 

3. Operational Matters

 

Name

:

Jana Kočová/ Daniela Balvínová

Department

:

Loans Department

Address

:

Bucharova 2641/14, 158 00 Praha 5

Telephone

:

[·]

Fax

:

[·]

E-mail

:

[·]

 

4. Payment Details EUR

 

Correspondent bank

:

CITIBANK, LONDON

SWIFT of corresp. bank

:

[·]

SWIFT of beneficiary

:

[·]

Beneficiary acc. number

:

[·]

Reference

:

Loans/Kocova

 

10

--------------------------------------------------------------------------------


 

Schedule 4

 

Revolving Facilities Agreement

 

11

--------------------------------------------------------------------------------


 

 

Originally dated 10 September 2012

 

as amended on 18 March 2013 and amended and restated on 9 September 2013

 

EUR 150,000,000
UNSECURED UNCOMMITTED
REVOLVING FACILITIES AGREEMENT

 

for

 

STARBEV NETHERLANDS BV and MOLSON COORS NETHERLANDS BV
as Borrowers

 

arranged by

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

 

and

 

CITIBANK EUROPE PLC, ORGANIZAČNÍ SLOŽKA
as Mandated Lead Arrangers

 

with

 

UNICREDIT BANK AG, LONDON BRANCH
acting as Agent

 

 

[g205061kk05i001.jpg]

Na Příkopě 8
110 00  Prague 1

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

2.

THE FACILITIES

18

3.

PURPOSE

19

4.

CONDITIONS OF UTILISATION

19

5.

UTILISATION - LOANS

21

6.

ANCILLARY FACILITIES

22

7.

REPAYMENT

27

8.

ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

27

9.

MANDATORY PREPAYMENT

28

10.

RESTRICTIONS

29

11.

INTEREST

31

12.

INTEREST PERIODS

32

13.

CHANGES TO THE CALCULATION OF INTEREST

32

14.

FEES

34

15.

TAX GROSS UP AND INDEMNITIES

35

16.

INCREASED COSTS

38

17.

OTHER INDEMNITIES

39

18.

MITIGATION BY THE LENDERS

41

19.

COSTS AND EXPENSES

42

20.

GUARANTEE AND INDEMNITY

43

21.

REPRESENTATIONS

47

22.

INFORMATION UNDERTAKINGS

51

23.

FINANCIAL COVENANTS

54

24.

GENERAL UNDERTAKINGS

55

25.

EVENTS OF DEFAULT

57

26.

CHANGES TO THE LENDERS

62

27.

CHANGES TO THE OBLIGORS

67

28.

ROLE OF THE AGENT, THE ARRANGER AND OTHERS

68

29.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

75

30.

SHARING AMONG THE FINANCE PARTIES

76

31.

PAYMENT MECHANICS

78

32.

SET-OFF

81

33.

NOTICES

81

34.

CALCULATIONS AND CERTIFICATES

84

35.

PARTIAL INVALIDITY

85

36.

REMEDIES AND WAIVERS

85

37.

AMENDMENTS AND WAIVERS

85

38.

CONFIDENTIALITY

86

 

i

--------------------------------------------------------------------------------


 

39.

COUNTERPARTS

89

40.

GOVERNING LAW

90

41.

ENFORCEMENT

90

SCHEDULE 1 THE ORIGINAL LENDERS

91

SCHEDULE 2 CONDITIONS PRECEDENT

92

SCHEDULE 3 REQUESTS

94

SCHEDULE 4 FORM OF TRANSFER CERTIFICATE

96

SCHEDULE 5 FORM OF ASSIGNMENT AGREEMENT

98

SCHEDULE 6 FORM OF COMPLIANCE CERTIFICATE

101

SCHEDULE 7 TIMETABLES

102

SCHEDULE 8 FORM OF ANCILLARY FACILITY NOTICE

103

SCHEDULE 9 PREPAYMENT AND CANCELLATION NOTICE

104

SCHEDULE 10 CONSOLIDATED EBITDA

105

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT is originally dated 10 September 2012 (and references to “the
date hereof” and “the date of this Agreement” shall be construed accordingly),
as amended on 18 March 2013 and amended and restated on 9 September 2013, made
between:

 

(1)                                 STARBEV NETHERLANDS B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakeliikheid)
incorporated under Dutch law, having its official seat (statuaire zetel) in
Amsterdam, the Netherlands and its office address at Naritaweg 165, 1043BW
Amsterdam, the Netherlands, registered in the commercial register of the Chamber
of Commerce in the Netherlands under number 55268390 as a borrower;

 

(2)                                 MOLSON COORS NETHERLANDS B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakeliikheid)
incorporated under Dutch law, having its official seat (statuaire zetel) in
Amsterdam, the Netherlands and its office address at Naritaweg 165, 1043BW
Amsterdam, the Netherlands, registered in the commercial register of the Chamber
of Commerce in the Netherlands under number 34362656 as a borrower (together
with Starbev Netherlands B.V. the “Borrowers”);

 

(3)                                 MOLSON COORS BREWING COMPANY, a Delaware
corporation with its executive offices at 1225 17th Street, Suite 3200, Denver,
Colorado, USA 80202 and 1555 Notre Dame Street East, Montréal, Québec, Canada
H2L 2R5 as guarantor (the “Guarantor”);

 

(4)                                UNICREDIT BANK CZECH REPUBLIC, A.S. and
CITIBANK EUROPE PLC, operating in the Czech Republic through CITIBANK EUROPE
PLC, ORGANIZAČNÍ SLOŽKA as mandated lead arrangers (whether acting individually
or together the “Arranger”);

 

(5)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (The Original Lenders) as lenders (the “Original Lenders”); and

 

(6)                                 UNICREDIT BANK AG, LONDON BRANCH as agent of
the other Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

SECTION 1
INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

“Accounting Principles” means:

 

(a)                                 in respect of the Borrowers, generally
accepted accounting principles in The Netherlands, including IFRS; and

 

1

--------------------------------------------------------------------------------


 

(b)                                 in respect of the Guarantor, or any other
Group company, excluding the Borrowers, U.S. GAAP.

 

“Acquisition Financing Facility” means the term loan agreement dated 3
April 2012 between, amongst others, the Molson Coors Brewing Company, the
Lenders (as defined therein) and Deutsche Bank AG New York Branch, as Security
Agent as amended and / or restated.

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Agent’s Spot Rate of Exchange” means the Agent’s spot rate of exchange for the
purchase of the relevant currency with Euro in the London foreign exchange
market at or about 11:00 a.m. on a particular day.

 

“Amendment and Restatement Agreement” means an amendment and restatement
agreement dated 9 September 2013 between, amongst others, the Guarantor and the
Agent pursuant to which this Agreement was amended.

 

“Amendment and Restatement Effective Date” means the date on which the
conditions precedent to the Amendment and Restatement Agreement were satisfied.

 

“Ancillary Commencement Date” means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period for Facility A.

 

“Ancillary Commitment” means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 6 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.

 

“Ancillary Document” means each document relating to or evidencing the terms of
an Ancillary Facility.

 

“Ancillary Facility” means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 6 (Ancillary Facilities).

 

“Ancillary Facility Notice” means a notice substantially in the form set out in
Schedule 8 (Form of Ancillary Facility Notice).

 

“Ancillary Lender” means UniCredit Bank Czech Republic, a.s. (or its Affiliate)
which makes available an Ancillary Facility in accordance with Clause 6
(Ancillary Facilities).

 

2

--------------------------------------------------------------------------------


 

“Ancillary Outstandings” means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the equivalents (as
calculated by that Ancillary Lender) in the Base Currency of the following
amounts outstanding under that Ancillary Facility:

 

(a)                                 the principal amount under each overdraft
facility and on-demand short term loan facility (net of any credit balances on
any account of any Borrower of an Ancillary Facility with the Ancillary Lender
making available that Ancillary Facility to the extent that the credit balances
are freely available to be set off by that Ancillary Lender against liabilities
owed to it by that Borrower under that Ancillary Facility);

 

(b)                                 the face amount of each guarantee, bond and
letter of credit under that Ancillary Facility; and

 

(c)                                  the amount fairly representing the
aggregate exposure (excluding interest and similar charges) of that Ancillary
Lender under each other type of accommodation provided under that Ancillary
Facility,

 

in each case as determined by such Ancillary Lender, acting reasonably in
accordance with its normal banking practice and in accordance with the relevant
Ancillary Document.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.

 

“Auditors” means one of PricewaterhouseCoopers, Ernst & Young, KPMG or
Deloitte & Touche or any other firm approved in advance by the Majority Lenders
(such approval not to be unreasonably withheld or delayed).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the date of this
Agreement to and including day falling one Month prior to the Termination Date.

 

“Available Ancillary Commitment” means in relation to an Ancillary Facility, an
Ancillary Lender’s Ancillary Commitment less the Ancillary Outstandings in
relation to that Ancillary Facility being at any time no greater in aggregate
than EUR 30,000,000 subject to the terms and conditions of this Agreement.

 

“Available Commitment” means, in relation to a Facility, a Lender’s Commitment
under that Facility minus (subject to Clause 6.7 (Affiliates of Lenders as
Ancillary Lenders) and as set out below):

 

(a)                                 the amount of its participation in any
outstanding Utilisations under that Facility and the amount of the aggregate of
any Ancillary Commitment to which it has committed in accordance with this
Agreement and the relevant Ancillary Documents;

 

3

--------------------------------------------------------------------------------


 

(b)                                 in relation to any proposed Utilisation, the
amount of its participation in any other Utilisations to which it has committed
in accordance with the terms of this Agreement and that are due to be made under
that Facility on or before the proposed Utilisation Date and the amount of its
Ancillary Commitment in relation to any new Ancillary Facility that is due to be
made available on or before the proposed Utilisation Date; and

 

(c)                                  the amount by which it has elected to
cancel its Available Commitments in accordance with Clause 2.3 (Finance Parties’
Rights and Obligations)

 

For the purposes of calculating a Lender’s Available Commitment in relation to
any proposed Utilisation, the following amounts shall not be deducted from a
Lender’s Commitment under that Facility:

 

(i)                                     that Lender’s participation in any
Facility A Utilisations that are due to be repaid or prepaid on or before the
proposed Utilisation Date; and

 

(ii)                                  that Lender’s (or its Affiliate’s)
Ancillary Commitments to the extent that they are due to be reduced or cancelled
on or before the proposed Utilisation Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Base Currency” means EUR.

 

“Base Currency Amount” means in relation to an Ancillary Commitment only, the
amount specified as such in the notice delivered to the Agent by the relevant
Borrower pursuant to Clause 6.2 (Availability) (or, if the amount specified is
not denominated in the Base Currency, that amount converted into the Base
Currency at the Agent’s Spot Rate of Exchange on the date which is three
Business Days before the Ancillary Commencement Date for that Ancillary Facility
or, if later, the date the Agent receives the notice of the Ancillary Commitment
in accordance with the terms of this Agreement), as adjusted to reflect
cancellation or reduction of an Ancillary Facility.

 

“Base Reference Bank Rate” means the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request by the
Base Reference Banks, as the rate at which the relevant Base Reference Bank
could borrow funds in the European interbank market, in the relevant currency
and for the relevant period, were it to do so by asking for and then accepting
interbank offers for deposits in reasonable market size in that currency and for
that period.

 

“Base Reference Banks” means the Lenders or such other banks as may be appointed
by the Agent in consultation with the Borrowers.

 

“Break Costs” means the amount (if any) by which:

 

(a)                                 the interest excluding the Margin and
Mandatory Costs which a Lender should have received for the period from the date
of receipt of all or any part of its participation in a Loan or Unpaid Sum to
the last day of the current Interest

 

4

--------------------------------------------------------------------------------


 

Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)                                 the amount which that Lender would be able
to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Prague and Amsterdam and (in relation to
any date for payment or purchase of euro) any TARGET Day.

 

“Cancellation Notice” means a notice substantially in the form set out in Part 2
of Schedule 3 (Requests).

 

“Commitment” means a Facility A Commitment which has become committed by any
Lender in accordance with the terms and conditions of this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 6 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to any Obligor, the
Operating Companies, the Finance Documents or a Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or a Facility
from either:

 

(a)                                 any Obligor, any Operating Company or any of
its advisers; or

 

(b)                                 another Finance Party, if the information
was obtained by that Finance Party directly or indirectly from any Obligor, any
Operating Company or any of its advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

 

(i)                                     is or becomes public information other
than as a direct or indirect result of any breach by that Finance Party of
Clause 38 (Confidentiality); or

 

(ii)                                  is identified in writing at the time of
delivery as non-confidential by any Obligor, any Operating Company or any of its
advisers; or

 

(iii)                               is known by that Finance Party before the
date the information is disclosed to it in accordance with paragraph (a) or
(b) above or is lawfully obtained by that Finance Party after that date, from a
source which is, as far as that Finance Party is aware, unconnected with any
Obligor and which, in either case, as far as that Finance Party is aware,

 

5

--------------------------------------------------------------------------------


 

has not been obtained in breach of, and is not otherwise subject to, any
obligation of confidentiality.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Obligors and the Agent.

 

“Consolidated EBITDA” means has the meaning given to that term in Schedule 10
(Consolidated EBITDA).

 

“Croatian Operating Company” means Zagrebačka Pivovara d.o.o.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Designated Gross Amount” has the meaning given to that term in Clause 6.2
(Availability).

 

“Designated Net Amount” has the meaning given to that term in Clause 6.2
(Availability).

 

“Disruption Event” means either or both of:

 

(a)                                 a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facilities (or otherwise in order for the transactions contemplated by the
Finance Documents to be carried out) which disruption is not caused by, and is
beyond the control of, any of the Parties; or

 

(b)                                 the occurrence of any other event which
results in a disruption (of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 

(i)                                     from performing its payment obligations
under the Finance Documents; or

 

(ii)                                  from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“EURIBOR” means, in relation to any Loan in euro:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the Reference Bank Rate,

 

6

--------------------------------------------------------------------------------


 

as of the Specified Time on the Quotation Day for the offering of deposits in
euros and for a period comparable to the Interest Period of that Loan and, if
any such rate is below zero, EURIBOR will be deemed to be zero.

 

“Event of Default” means any event or circumstance specified as such in
Clause 25 (Events of Default).

 

“Facility” means Facility A.

 

“Facility A” means the revolving loan facility made available under this
Agreement as described in paragraph (a) of Clause 2.1 (The Facilities).

 

“Facility A Commitment” means:

 

(a)                                 in relation to an Original Lender, the
amount in euro set opposite its name under the heading “Facility A Commitment”
in Schedule 1 (The Original Lenders) and the amount of any other Facility A
Commitment transferred to it under this Agreement; and

 

(b)                                 in relation to any other Lender, the amount
in euro of any Facility A Commitment transferred to it under this Agreement,

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

“Facility Office” means:

 

(a)                                 in respect of a Lender, the office or
offices notified by that Lender to the Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement; or

 

(b)                                 in respect of any other Finance Party, the
office in the jurisdiction in which it is resident for tax purposes.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (the
“Code”), as of the date of this Agreement, or any amendment or revision thereof
so long as such amendment or revision is substantially similar to Sections 1471
to 1474 of the Code as of the date of this Agreement, together in each case with
any current or future regulations, guidance or official interpretations thereof
(including any revenue ruling, revenue procedure, notice or similar guidance
issued by the United States Internal Revenue Service).

 

“Fee Letter” means:

 

(a)                                 any letter or letters dated on or about the
date of this Agreement between the Arranger and the Obligors (or the Agent and
the Obligors) setting out any of the fees referred to in Clause 14 (Fees); and

 

7

--------------------------------------------------------------------------------


 

(b)                                 any agreement setting out fees payable to a
Finance Party referred to in Clause 14.3 (Interest, commission and fees on
Ancillary Facilities) of this Agreement or under any other Finance Document.

 

“Finance Document” means this Agreement, any Ancillary Document, any Compliance
Certificate, any Fee Letter, any Utilisation Request and any other document
designated as a “Finance Document” by the Agent and the Obligors.

 

“Finance Party” means the Agent, the Arranger, a Lender or any Ancillary Lender.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)                                 moneys borrowed and debit balances at banks
or other financial institutions;

 

(b)                                 any acceptance under any acceptance credit
or bill discounting facility (or dematerialised equivalent);

 

(c)                                  any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

(d)                                 the amount of any liability in respect of
any lease which would, in accordance with Accounting Principles, be treated as a
finance or capital lease;

 

(e)                                  receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

 

(f)                                   any Treasury Transaction (and, when
calculating the value of that Treasury Transaction, only the marked to market
value (or, if any actual amount is due as a result of the termination or
close-out of that Treasury Transaction, that amount) shall be taken into
account);

 

(g)                                  any counter-indemnity obligation in respect
of a guarantee, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution in respect of an underlying
liability of an entity which is not an Obligor’s Affiliate or a member of the
Group and which liability would fall within one of the other paragraphs of this
definition;

 

(h)                                 any amount raised by the issue of redeemable
shares which are redeemable (other than at the option of the issuer) before the
Termination Date or are otherwise classified as borrowings under the Accounting
Principles);

 

(i)                                     any amount of any liability under an
advance or deferred purchase agreement if (i) one of the primary reasons behind
entering into the agreement is to raise finance or to finance the acquisition or
construction of the asset or service in question or (ii) the agreement is in
respect of the supply of assets or services and payment is due more than 90 days
after the date of supply;

 

(j)                                    any amount raised under any other
transaction (including any forward sale or purchase, sale and sale back or sale
and leaseback agreement) having the commercial effect of a borrowing or
otherwise classified as borrowings under the Accounting Principles; and

 

8

--------------------------------------------------------------------------------


 

(k)                                 the amount of any liability in respect of
any guarantee for any of the items referred to in paragraphs (a) to (j) above.

 

“Financial Quarter” means each period of three Months ending on each of 31
March, 30 June, 30 September and 31 December.

 

“Further Utilisation Request” means a notice substantially in the relevant form
set out in Part 1 of Schedule 3 (Requests) issued by the Borrower pursuant to
paragraph (b) of Clause 5.1 (Delivery of a Utilisation Request).

 

“Group” means the Borrowers and their respective Subsidiaries from time to time
(in each case including Operating Companies).

 

“Guarantor” means Molson Coors Brewing Company.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 12 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 11.3 (Default interest).

 

“Legal Opinion” means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent).

 

“Lender” means:

 

(a)                                 any Original Lender; and

 

(b)                                 any bank, financial institution, trust, fund
or other entity which has become a Party as a Lender in accordance with
Clause 26 (Changes to the Lenders),

 

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.

 

“LMA” means the Loan Market Association.

 

“Loan” means a Facility A Loan.

 

“Majority Lenders” means a Lender or Lenders which committed to provide Loans in
accordance with Clause 5.1 (Delivery of a Utilisation Request) whose Commitments
aggregate more than 66⅔ per cent. of the total Commitments (or, if the total
Commitments have been reduced to zero, aggregated more than 66⅔ per cent. of the
total Commitments immediately prior to that reduction).

 

9

--------------------------------------------------------------------------------


 

“Mandatory Cost” means the percentage rate per annum from time to time
determined by a Lender and notified to the Facility Agent as reflecting the
cost, loss or difference in return which would be suffered or incurred by that
Lender (as it may from time to time determine) as a result of it complying with:

 

(a)                                 any special deposit and cash ratio deposit
requirements of any central bank with jurisdiction over that Lender;

 

(b)                                 any charge imposed by any financial
regulator with jurisdiction over that Lender; and

 

(c)                                  any reserve asset requirements imposed by:

 

(i)                                     the European Central Bank; or

 

(ii)                                  any other central bank with jurisdiction
over that Lender.

 

“Margin” means in relation to each Loan 0.75 per cent. per annum.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                 the business, operations, property,
condition (financial or otherwise) or prospects of the Group taken as a whole or
the Guarantor and its Affiliates taken as a whole; or

 

(b)                                 the ability of an Obligor to perform its
obligations under the Finance Documents; or

 

(c)                                  the validity or enforceability of, or the
effectiveness or ranking of the rights or remedies of any Finance Party under
any of the Finance Documents.

 

“Material Subsidiary” means, at any time:

 

(a)                                 any Obligor;

 

(b)                                 a member of the Group which, for the most
recently ended period of four consecutive fiscal quarters for which financial
statements have been provided:

 

(i)                                     has earnings before interest, tax,
depreciation and amortization (calculated on the same basis as EBITDA)
representing five per cent, or more of Consolidated EBITDA of the Guarantor; or

 

(ii)                                  has assets representing five per cent, or
more of the consolidated assets of the Guarantor,

 

in each case calculated on a consolidated basis and excluding intra-group items.

 

(c)                                  For the purpose of making the
determinations required by this definition, the Consolidated EBITDA and assets
of Subsidiaries which are not organized under the laws of the United States of
America or any state thereof shall be converted shall be converted into US
Dollars

 

10

--------------------------------------------------------------------------------


 

at the rates used in preparing the consolidated balance sheets of the Guarantor.

 

“Montenegro Operating Company” means Trebesja d.o.o.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                 (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                 if there is no numerically corresponding day
in the calendar month in which that period is to end, that period shall end on
the last Business Day in that calendar month; and

 

(c)                                  if an Interest Period begins on the last
Business Day of a calendar month, that Interest Period shall end on the last
Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

“New Lender” has the meaning given to that term in Clause 26 (Changes to the
Lenders).

 

“Obligor” means a Borrower or the Guarantor.

 

“Operating Company” means each of Croatian Operating Company, Montenegro
Operating Company and Apatinska Pivara Apatin d.o.o., Pivovary Staropramen
s.r.o. (formerly Pivovary Staropramen a.s.), Kamenitza AD, Borsodi Sorgyar Kft
and Bergenbier S.A.

 

“Original Financial Statements” means:

 

(a)                                 in relation to the Guarantor, the audited
consolidated annual financial statements of the Guarantor for the financial year
ended 2011; and

 

(b)                                 in relation to each Borrower, the
unconsolidated financial statements of such Borrower as at 28 July 2012.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Permitted Financial Indebtedness” means Financial Indebtedness:

 

(a)                                 arising with respect to factoring
transactions (on a recourse basis) not exceeding EUR 20,000,000 at any time;

 

11

--------------------------------------------------------------------------------


 

(b)                                 in relation to Supply Chain Financing;

 

(c)                                  arising under any of the Finance Documents;

 

(d)                                 to the extent covered by a letter of credit,
guarantee or indemnity or similar instrument issued under an Ancillary Facility;

 

(e)                                  arising under loans granted to any Obligor
by any of its Affiliates;

 

(f)                                   arising under loans granted by any member
of the Group to any other member of the Group, and

 

(g)                                  not permitted by the preceding paragraphs
and the outstanding principal amount of which does not exceed EUR 25,000,000 (or
its equivalent) in aggregate for the Group.

 

“Prepayment and Cancellation Date” means the date set out in the Prepayment and
Cancellation Notice as the date on which the Available Commitments will
terminate, such date being any date after or including the date of the
Prepayment and Cancellation Notice.

 

“Prepayment and Cancellation Notice” means a notice provided pursuant to and in
accordance with the provision of Clause 2.3(e).

 

“Quarter Date” means the last day of a Financial Quarter.

 

“Quasi-Security” has the meaning given to that term in Clause 24.7 (Negative
pledge).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                 (if the currency is euro) two Business Days
before the first day of that period; or

 

(b)                                 (for any other currency) two Business Days
before the first day of that period,

 

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).

 

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

 

“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

 

12

--------------------------------------------------------------------------------


 

“Relevant Jurisdiction” means, in relation to an Obligor:

 

(a)                                 its jurisdiction of incorporation; and

 

(b)                                 any jurisdiction where it conducts its
business.

 

“Relevant Period” has the meaning given to that term in Clause 23.1 (Financial
definitions).

 

“Repeating Representations” means each of the representations set out in
Clause 21.2 (Status) to Clause 21.7 (Governing law and enforcement),
Clause 21.10 (No Default), paragraph (d) of Clause 21.11 (No misleading
information), Clause 21.12 (Original Financial Statements), Clause 21.16 (FATCA)
and Clause 21.17 (Centre of main interests and establishments).

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Reuters screen.  If the agreed page is replaced or
service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate after consultation with the Borrowers and the
Lenders.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Specified Time” means a time determined in accordance with Schedule 7
(Timetables).

 

“Subsidiary” means in relation to any company or corporation, a company or
corporation:

 

(a)                                 which is controlled, directly or indirectly,
by the first mentioned company or corporation;

 

(b)                                 more than half the issued share capital of
which is beneficially owned, directly or indirectly by the first mentioned
company or corporation; or

 

(c)                                  which is a Subsidiary of another Subsidiary
of the first mentioned company or corporation,

 

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.

 

“Supply Chain Financing” means any unsecured financing, guarantee, letter of
credit, indemnity, counter-indemnity or similar arrangement provided directly or
indirectly by any member of the Group or its Affiliate to a vendor in the
ordinary course of trading and in relation to an advance or deferred purchase
arrangement not constituting Financial Indebtedness.

 

13

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means 10 September 2014.

 

“Total Commitments” means the aggregate of the Total Facility A Commitments
being EUR 150,000,000 on any Utilisation Date, subject to the terms and
conditions of this Agreement.

 

“Total Facility A Commitments” means the aggregate of the Facility A Commitments
being EUR 150,000,000 on any Utilisation Date, subject to the terms and
conditions of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Obligors.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)                                 the proposed Transfer Date specified in the
relevant Assignment Agreement or Transfer Certificate; and

 

(b)                                 the date on which the Agent executes the
relevant Assignment Agreement or Transfer Certificate.

 

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“Utilisation” means a Loan.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the relevant form set out
in Part 1 of Schedule 3 (Requests).

 

“VAT” means:

 

(a)                                 any tax imposed in compliance with the
Council Directive of 28 November 2006 on the common system of value added tax
(EC Directive 2006/112) (as amended) and/or implementation thereof; and

 

14

--------------------------------------------------------------------------------


 

(b)                                 any other tax of a similar nature, whether
imposed in a member state of the European Union in substitution for, in levied
in addition to, such tax referred to in paragraph (a) above, or imposed
elsewhere.

 

1.2                               Construction

 

(a)                                 Unless a contrary indication appears, a
reference in this Agreement to:

 

(i)                                     the “Agent”, the “Arranger”, any
“Finance Party”, any “Lender”, any “Obligor”, any “Party” or any other person
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees;

 

(ii)                                  a document in “agreed form” is a document
which is previously agreed in writing by or on behalf of the Obligors and the
Agent or, if not so agreed, is in the form specified by the Agent;

 

(iii)                               “assets” includes present and future
properties, revenues and rights of every description;

 

(iv)                              a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended or restated;

 

(v)                                 “guarantee” means (other than in Clause 20
(Guarantee and Indemnity)) any guarantee, letter of credit, bond, indemnity or
similar assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation is assumed in order to maintain or assist the
ability of such person to meet its indebtedness;

 

(vi)                              “indebtedness” includes any obligation
(whether incurred as principal or as surety) for the payment or repayment of
money, whether present or future, actual or contingent;

 

(vii)                           a “person” includes any individual, firm,
company, corporation, government, state or agency of a state or any association,
trust, joint venture, consortium or partnership (whether or not having separate
legal personality);

 

(viii)                        a “regulation” includes any regulation, rule,
official directive, request or guideline (whether or not having the force of
law) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation;

 

(ix)                              a provision of law is a reference to that
provision as amended or re-enacted; and

 

(x)                                 a time of day is a reference to London time.

 

15

--------------------------------------------------------------------------------


 

(xi)                              for the avoidance of doubt, this Agreement
shall not impose any obligations or liabilities on any Affiliate of the
Guarantor which is not a member of the Group;

 

(b)                                 Section, Clause and Schedule headings are
for ease of reference only.

 

(c)                                  Unless a contrary indication appears, a
term used in any other Finance Document or in any notice given under or in
connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(d)                                 A Borrower providing “cash cover” for an
Ancillary Facility means a Borrower paying an amount in the currency of the
Ancillary Facility to an interest-bearing account in the name of the Borrower
and the following conditions being met:

 

(i)                                     the account is with the Agent or with
the Ancillary Lender for which that cash cover is to be provided;

 

(ii)                                  until no amount is or may be outstanding
under that Ancillary Facility, withdrawals from the account may only be made to
pay a Finance Party amounts due and payable to it under this Agreement in
respect of that Ancillary Facility; and

 

(iii)                               the Borrower has executed a security
document over that account, in form and substance satisfactory to the Agent or
Ancillary Lender with which that account is held, creating a first ranking
security interest over that account.

 

(e)                                  A Default is “continuing” if it has not
been remedied or waived.

 

(f)                                   A Borrower “repaying” or “prepaying” the
Ancillary Outstandings means:

 

(i)                                     that Borrower providing cash cover in
respect of the Ancillary Outstandings;

 

(ii)                                  the maximum amount payable under the
Ancillary Facility being reduced or cancelled in accordance with its terms; or

 

(iii)                               the Ancillary Lender being satisfied that it
has no further liability under that Ancillary Facility,

 

and the amount by which the Ancillary Outstandings are, repaid or prepaid under
paragraphs (i) and (ii) above is the amount of the relevant cash cover or
reduction.

 

(g)                                  An amount borrowed includes any amount
utilised under an Ancillary Facility.

 

16

--------------------------------------------------------------------------------


 

1.3                               Currency Symbols and Definitions

 

“EUR” and “euro” means the single currency unit of the Participating Member
States; “CZK” refers to the lawful currency of the Czech Republic; and “US$” or
“US Dollars” denote lawful currency of the United States of America.

 

1.4                               Third party rights

 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.

 

1.5                               Personal liability

 

No personal liability shall attach to any director, officer or employee of any
member of the Group for any representation or statement made by that member of
the Group in any Finance Document or certificate signed by a director, officer
or employee save in the case of fraud or willful misconduct in which case
liability (if any) will be determined in accordance with applicable law.

 

17

--------------------------------------------------------------------------------


 

SECTION 2
THE FACILITIES

 

2.                                      THE FACILITIES

 

2.1                               The Facilities

 

(a)                                 Subject to the terms of this Agreement, the
Lenders on an uncommitted basis agreed to make available a EUR revolving credit
facility in an aggregate amount equal to the Total Facility A Commitments.

 

(b)                                 An Ancillary Lender may make available an
Ancillary Facility to any of the Borrowers or its Subsidiaries in place of its
Commitment under Facility A up to the amount of EUR 30,000,000 (or its
equivalent), subject to the terms of this Agreement and the Ancillary Documents.

 

2.2                               Borrowers’ right and obligations

 

The rights and obligations of each Borrower under the Finance Documents are
joint and several.

 

2.3                               Finance Parties’ rights and obligations

 

(a)                                 The obligations of each Finance Party under
the Finance Documents are several. Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents. No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.

 

(b)                                 The rights of each Finance Party under or in
connection with the Finance Documents are separate and independent rights and
any debt arising under the Finance Documents to a Finance Party from an Obligor
shall be a separate and independent debt.

 

(c)                                  A Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

(d)                                 For the avoidance of doubt, no rollover
loans are available for any Borrower and:

 

(i)            Clause 5.1 (Delivery of a Utilisation Request) shall apply in
respect of each Utilisation; and

 

(ii)           any amount of the Loan not refinanced by Commitments confirmed by
Lenders pursuant to Clause 5.1 (Delivery of a Utilisation Request)  and funded
on the relevant Utilisation Date in accordance with the other terms and
conditions of this Agreement shall be repaid in full on its due date in
accordance with the terms and conditions of this Agreement.

 

18

--------------------------------------------------------------------------------


 

(e)                                  Each Lender shall have the right to cancel
its Available Commitments (in whole or in part) by delivery of a Prepayment and
Cancellation Notice to the Borrowers and the Agent whereupon its Available
Commitments shall be cancelled (in whole or in such part) on and from the date
of such notice and any Loans outstanding shall be repayable on the last day of
the Interest Period in which the notice has been served.

 

3.                                      PURPOSE

 

3.1                               Purpose

 

Each Borrower shall apply all amounts borrowed by it under Facility A towards
its general corporate purposes.

 

3.2                               Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.                                      CONDITIONS OF UTILISATION

 

4.1                               Initial conditions precedent

 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation if on or before the Utilisation
Date for that Utilisation, the conditions set out in Clause 5.1(d) (Delivery of
a Utilisation Request) have been satisfied and the Agent has received all of the
documents and other evidence listed in Schedule 2 (Conditions precedent) in form
and substance satisfactory to the Agent (and to each Lender if the Agent
requests a confirmation from the Lenders that all or certain documents and other
evidence listed in Schedule 2 (Conditions precedent) have been provided in form
and substance satisfactory to the Lenders). The Agent shall notify the Obligors
and the Lenders promptly upon being so satisfied.

 

For the avoidance of doubt, nothing in this Agreement (including without
limitation Clauses 4.1 and 4.2) shall be read or construed as an obligation of a
Lender to provide or participate in any Utilisation whether or not any
conditions to such Utilisation under this Agreement is or are satisfied and any
such participation shall be in the sole discretion of such Lender.

 

4.2                               Further conditions precedent

 

Subject to Clause 4.1 (Initial Conditions Precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation), if on the date of
the Utilisation Request and on the proposed Utilisation Date:

 

(a)                                 no Default is continuing or would result
from the proposed Utilisation; and

 

(b)                                 the Repeating Representations to be made by
each Obligor are true.

 

19

--------------------------------------------------------------------------------


 

4.3                               Maximum number of Utilisations

 

A Borrower may not deliver a Utilisation Request for Facility A if as a result
of the proposed Utilisation 6 or more Facility A Loans would be outstanding.

 

20

--------------------------------------------------------------------------------


 

SECTION 3
UTILISATION

 

5.                                      UTILISATION - LOANS

 

5.1                               Delivery of a Utilisation Request

 

(a)                                 A Borrower may utilise Facility A by
delivery to the Agent of a duly completed Utilisation Request not later than the
Specified Time.

 

(b)                                 If any Lender does not participate in a
Utilisation, the Borrower shall have the right within 5 Business days following
the relevant Utilisation Date to request (by a Further Utilisation Request) the
Lenders which did participate in the Utilisation to participate in a further
Utilisation by sending to the Agent a Further Utilisation Request.

 

(c)                                  Each Further Utilisation Request shall be
treated as a Utilisation Request for the purposes of this Agreement.

 

(d)                                 The Borrowers and the Guarantor acknowledge
that the Facilities are uncommitted and that no Lender shall be obliged to
participate in any Utilisation.

 

5.2                               Completion of a Utilisation Request for Loans

 

(a)                                 Each Utilisation Request for a Loan is
irrevocable and will not be regarded as having been duly completed unless:

 

(i)            it identifies the Facility to be utilised;

 

(ii)           the proposed Utilisation Date is a Business Day within the
Availability Period applicable to that Facility;

 

(iii)          the currency and amount of the Utilisation comply with Clause 5.3
(Currency and amount); and

 

(iv)          the proposed Interest Period complies with Clause 12 (Interest
Periods).

 

(b)                                 Only one Utilisation may be requested in
each Utilisation Request.

 

5.3                               Currency and amount

 

(a)                                 The currency specified in a Utilisation
Request must be euro.

 

(b)                                 The amount of the proposed Utilisation must
be a minimum of EUR 5,000,000 or an integral multiple of EUR 1,000,000 or, if
less, the Available Facility.

 

21

--------------------------------------------------------------------------------


 

5.4                               Lenders’ participation

 

(a)                                 If the conditions set out in this Agreement
have been met each Lender that has received a Utilisation Request or a Further
Utilisation Request may (but shall not be obliged to) make its participation in
each Loan available by the Utilisation Date through its Facility Office.  Each
Lender shall notify the Agent of its intention to participate in the Loan in
accordance with Part 1 of Schedule 7 (Timetables).

 

(b)                                 The amount of each Lender’s participation in
each Loan will be equal to the proportion borne by its Available Commitment to
the Available Facility immediately prior to making the Loan, subject to the
procedure set forth in paragraph (b) of Clause 5.1 (Delivery of a Utilisation
Request).

 

5.5                               Limitations on Utilisations

 

The maximum aggregate amount of the Ancillary Commitments of the Ancillary
Lender shall not at any time exceed EUR 30,000,000 (or its equivalent).

 

5.6                               Cancellation of Commitment

 

The Facility A Commitments which, at that time, are unutilised shall be
immediately cancelled at the end of the Availability Period.

 

6.                                      ANCILLARY FACILITIES

 

6.1                               Type of Facility

 

An Ancillary Facility may be by way of:

 

(a)                                 an overdraft facility;

 

(b)                                 a guarantee, bonding, documentary or
stand-by letter of credit facility;

 

(c)                                  a short term loan facility;

 

(d)                                 any other facility or accommodation required
in connection with the business of the Group and which is agreed by a Borrower
with the Ancillary Lender.

 

6.2                               Availability

 

(a)                                 If the relevant Borrower and the Ancillary
Lender agree and except as otherwise provided in this Agreement, the Ancillary
Lender may provide an Ancillary Facility on a bilateral basis in place of part
of that Ancillary Lender’s unutilised Facility A Commitment be reduced by the
amount of the Ancillary Commitment under that Ancillary Facility).

 

22

--------------------------------------------------------------------------------


 

(b)                                 An Ancillary Facility shall not be made
available unless, not later than 5 Business Days prior to the Ancillary
Commencement Date for an Ancillary Facility, the Agent has received from the
relevant Borrower:

 

(i)            a notice in writing of the establishment of an Ancillary Facility
substantially in the form set out in Schedule 8 (Form of Ancillary Facility
Notice) and specifying:

 

(A)                               the proposed Borrower(s) (or Affiliates of a
Borrower) which may use the Ancillary Facility;

 

(B)                               the proposed Ancillary Commencement Date and
expiry date of the Ancillary Facility;

 

(C)                               the proposed type of Ancillary Facility to be
provided;

 

(D)                               the proposed Ancillary Lender;

 

(E)                                the proposed Ancillary Commitment, the
maximum amount of the Ancillary Facility and, if the Ancillary Facility is an
overdraft facility comprising more than one account its maximum gross amount
(that amount being the “Designated Gross Amount”) and its maximum net amount
(that amount being the “Designated Net Amount”); and

 

(F)                                 the proposed currency of the Ancillary
Facility (if not denominated in the Base Currency); and

 

(ii)           any other information which the Agent may reasonably request in
connection with the Ancillary Facility.

 

The Agent shall promptly notify the Ancillary Lender and the other Lenders of
the establishment of an Ancillary Facility.

 

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.

 

(c)                                  Subject to compliance with
paragraph (b) above:

 

(i)            the Lender concerned will become an Ancillary Lender; and

 

(ii)           the Ancillary Facility will be available,

 

with effect from the date agreed by the relevant Borrower, the Agent and the
Ancillary Lender.

 

23

--------------------------------------------------------------------------------


 

6.3                               Terms of Ancillary Facilities

 

(a)                                 Except as provided below, the terms of any
Ancillary Facility will be those agreed by the Ancillary Lender and the relevant
Borrower.

 

(b)                                 However, those terms:

 

(i)            must be based upon normal commercial terms at that time (except
as varied by this Agreement);

 

(ii)           may allow only Borrowers (or Affiliates of Borrowers nominated
pursuant to Clause 6.8 (Affiliates of Borrowers)) to use the Ancillary Facility;

 

(iii)          may not allow the Ancillary Outstandings to exceed the Ancillary
Commitment;

 

(iv)          may not allow the Available Commitment with respect to the
Facility A of that Lender to fall below zero; and

 

(v)           must require that the Ancillary Commitment is reduced to nil, and
that all Ancillary Outstandings are repaid (or cash cover provided in respect of
all the Ancillary Outstandings) not later than on the Termination Date for
Facility A (or such earlier date as Facility A Commitment of the relevant
Ancillary Lender (or its Affiliate) is reduced to zero ignoring any reduction of
the Facility A Commitment pursuant to paragraph (a) of Clause 6.2
(Availability)).

 

(c)                                  If there is any inconsistency between any
term of an Ancillary Facility and any term of this Agreement, this Agreement
shall prevail except for (i) Clause 34.3 (Day count convention) which shall not
prevail for the purposes of calculating fees, interest or commission relating to
an Ancillary Facility, (ii) an Ancillary Facility comprising more than one
account where the terms of the Ancillary Documents shall prevail to the extent
required to permit the netting of balances on those accounts and (iii) where the
relevant term of this Agreement would be contrary to, or inconsistent with, the
law governing the relevant Ancillary Document, in which case that term of this
Agreement shall not prevail.

 

(d)                                 Interest, commission and fees on Ancillary
Facilities are dealt with in Clause 14.3 (Interest, commission and fees on
Ancillary Facilities).

 

6.4                               Repayment of Ancillary Facility

 

(a)                                 An Ancillary Facility shall cease to be
available on the Termination Date or such earlier date on which its expiry date
occurs or on which it is cancelled in accordance with the terms of this
Agreement.

 

(b)                                 If an Ancillary Facility expires in
accordance with its terms the Ancillary Commitment of the Ancillary Lender shall
be reduced to zero (and its Facility A Commitment shall be increased
accordingly).

 

24

--------------------------------------------------------------------------------


 

(c)                                  Any Ancillary Lender may demand repayment
or prepayment of any amounts or demand cash cover for any liabilities made
available or incurred by it under its Ancillary Facility at any time. If any
amount of an Ancillary Facility will extend beyond the Termination Date, before
the Termination Date the relevant Borrower shall provide cash cover for any
liabilities made available or incurred by it under such Ancillary Facility.

 

6.5                               Ancillary Outstandings

 

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that:

 

(a)                                 the Ancillary Outstandings under any
Ancillary Facility provided by that Ancillary Lender shall not exceed the
Ancillary Commitment applicable to that Ancillary Facility and where the
Ancillary Facility is an overdraft facility comprising more than one account,
Ancillary Outstandings under that Ancillary Facility shall not exceed the
Designated Net Amount in respect of that Ancillary Facility; and

 

(b)                                 where all or part of the Ancillary Facility
is an overdraft facility comprising more than one account, the Ancillary
Outstandings (calculated on the basis that the words in brackets in
paragraph (a) of the definition of that term were deleted) shall not exceed the
Designated Gross Amount applicable to that Ancillary Facility.

 

6.6                               Information

 

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time.  Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.

 

6.7                               Affiliates of Lenders as Ancillary Lenders

 

(a)                                 Subject to the terms of this Agreement, an
Affiliate of the Ancillary Lender may become an Ancillary Lender.  In such case,
the Ancillary Lender and its Affiliate shall be treated as a single Lender whose
Facility A Commitment is the amount set out opposite the relevant Lender’s name
in Schedule 1 (The Original Lenders) and/or the amount of any Facility A
Commitment transferred to or assumed by that Lender under this Agreement, to the
extent (in each case) not cancelled, reduced or transferred by it under this
Agreement.  For the purposes of calculating the Lender’s Available Commitment
with respect to Facility A, the Lender’s Commitment shall be reduced to the
extent of the aggregate of the Ancillary Commitments of its Affiliates.

 

(b)                                 The relevant Borrower shall specify any
relevant Affiliate of a Lender in any notice delivered by that Borrower to the
Agent pursuant to paragraph (b)(i) of Clause 6.2 (Availability).

 

25

--------------------------------------------------------------------------------


 

(c)                                  If a Lender assigns all of its rights and
benefits or transfers all of its rights and obligations to a New Lender (as
defined in Clause 26 (Changes to the Lenders), its Affiliate shall cease to have
any obligations under this Agreement or any Ancillary Document.

 

(d)                                 Where this Agreement or any other Finance
Document imposes an obligation on an Ancillary Lender and the relevant Ancillary
Lender is an Affiliate of a Lender which is not a party to that document, the
relevant Lender shall ensure that the obligation is performed by its Affiliate.

 

6.8                               Affiliates of Borrowers

 

(a)                                 Subject to the terms of this Agreement, a
Subsidiary of a Borrower may with the approval of the relevant Ancillary Lender
become a borrower with respect to an Ancillary Facility.

 

(b)                                 The relevant Borrower shall specify its
relevant Subsidiary in any notice delivered by that Borrower to the Agent
pursuant to paragraph (b)(i) of Clause 6.2 (Availability).

 

(c)                                  Where this Agreement or any other Finance
Document imposes an obligation on a Borrower under an Ancillary Facility and the
relevant Borrower is a Subsidiary of a Borrower which is not a party to that
document, the relevant Borrower shall ensure that the obligation is performed by
its Subsidiary.

 

(d)                                 Any reference in this Agreement or any other
Finance Document to a Borrower being under no obligations (whether actual or
contingent) as a Borrower under such Finance Document shall be construed to
include a reference to any Subsidiary of a Borrower being under no obligations
under any Finance Document or Ancillary Document.

 

26

--------------------------------------------------------------------------------


 

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

 

7.                                      REPAYMENT

 

7.1                               Repayment of Loans

 

(a)                                 Each Borrower shall repay a Loan on the last
day of its Interest Period.

 

(b)                                 The Borrowers shall repay all Utilisations
in full on the Termination Date (together with interest and all other sums due
and payable by the Obligors under the Finance Documents).

 

8.                                      ILLEGALITY, VOLUNTARY PREPAYMENT AND
CANCELLATION

 

8.1                               Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:

 

(a)                                 that Lender, shall promptly notify the Agent
upon becoming aware of that event and the Agent shall notify the Obligors as
soon as reasonably practicable after receiving such notice;

 

(b)                                 upon the Agent notifying the Obligors, the
Commitment of that Lender will be immediately cancelled; and

 

(c)                                  each Borrower shall repay that Lender’s
participation in the Utilisations made to that Borrower on the last day of the
Interest Period for each Utilisation occurring after the Agent has notified the
Obligors or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law).

 

27

--------------------------------------------------------------------------------


 

8.2                               Voluntary cancellation

 

Each Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice (in form of
a Cancellation Notice), cancel the whole or any part (being a minimum amount of
EUR 5,000,000) of an Available Facility.  Any cancellation under this Clause 8.2
shall reduce the Commitments of the Lenders rateably under that Facility.

 

8.3                               Voluntary prepayment

 

Each Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Utilisation (but if in part, being an amount that reduces the
Base Currency Amount of the Utilisation by a minimum amount of EUR 5,000,000).

 

Right of cancellation and repayment in relation to a single Lender

 

(a)                                 If:

 

(i)            any sum payable to any Lender by an Obligor is required to be
increased under paragraph (c) of Clause 15.2 (Tax gross-up); or

 

(ii)           any Lender claims indemnification from an Obligor under
Clause 15.3 (Tax indemnity) or Clause 16.1 (Increased costs),

 

any Obligor may, whilst the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice if such
circumstances relate to a Lender) of cancellation of the Commitment of that
Lender and its intention to procure the repayment of that Lender’s participation
in the Utilisations;

 

(b)                                 On receipt of a notice referred to in
paragraph (a) above in relation to a Lender, the Commitment of that Lender shall
immediately be reduced to zero.

 

(c)                                  On the last day of each Interest Period
which ends after an Obligor has given notice under paragraph (a) above in
relation to a Lender (or, if earlier, the date specified by the Obligor in that
notice), each Borrower to which a Utilisation is outstanding shall repay that
Lender’s participation in that Utilisation together with all interest and other
amounts accrued under the Finance Documents.

 

9.                                      MANDATORY PREPAYMENT

 

If:

 

(a)                                 the Guarantor ceases to directly or
indirectly hold or control at least 90% of shares and votes in any of the
Borrowers;

 

(b)                                 the Borrowers cease to directly or
indirectly hold or control (individually or jointly) at least 90% of shares and
votes in any of the Operating Companies; or

 

28

--------------------------------------------------------------------------------


 

(c)                                  the Borrowers cease to be able
(individually or jointly) to direct any of Operating Companies’ affairs and/or
to control the composition of any of Operating Companies’ board of directors or
equivalent body,

 

then

 

(x)                                  no Lender shall be obliged to fund a
Utilisation; and

 

(y)                                if a Lender so requires and notifies the
Agent, the Agent shall, by not less than 5 day’s notice to a Borrower, cancel
the Commitment of that Lender and (i) declare the participation of that Lender
in all outstanding Utilisations, together with accrued interest and all other
amounts accrued under the Finance Documents, immediately due and payable, at
which time the Commitment of that Lender will be cancelled and all such
outstanding amounts will become immediately due and payable, or (ii) request the
Borrowers to provide (within 5 days from the notice) cash cover for all
outstanding Utilisations.

 

10.                               RESTRICTIONS

 

10.1                        Notices of Cancellation or Prepayment

 

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 8 (Illegality, voluntary prepayment and cancellation)
shall (subject to the terms of that Clause) be irrevocable and, unless a
contrary indication appears in this Agreement, shall specify the date or dates
upon which the relevant cancellation or prepayment is to be made and the amount
of that cancellation or prepayment.

 

10.2                        Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

10.3                        Reborrowing

 

Unless a contrary indication appears in this Agreement, any part of each
Facility which is prepaid or repaid may be reborrowed in accordance with the
terms of this Agreement.

 

10.4                        Prepayment in accordance with Agreement

 

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

10.5                        No reinstatement of Commitments

 

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

29

--------------------------------------------------------------------------------


 

10.6                       Agent’s receipt of Notices

 

If the Agent receives a notice under Clause 8 (Illegality, voluntary prepayment
and cancellation) it shall promptly forward a copy of that notice or election to
either the relevant Obligor or the affected Lender, as appropriate.

 

10.7                        Effect of Repayment and Prepayment on Commitments

 

If all or part of a Utilisation under a Facility is repaid or prepaid and is not
available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of the Commitments (equal to the Base Currency
Amount of the amount of the Utilisation which is repaid or prepaid) in respect
of that Facility will be deemed to be cancelled on the date of repayment or
prepayment.  Any cancellation under this Clause 10.7 shall reduce the
Commitments of the Lenders rateably under that Facility.

 

30

--------------------------------------------------------------------------------


 

SECTION 5
COSTS OF UTILISATION

 

11.                               INTEREST

 

11.1                        Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(a)                                 Margin;

 

(b)                                 EURIBOR; and

 

(c)                                  Mandatory Cost, if any.

 

11.2                        Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

 

11.3                        Default interest

 

(a)                                 If an Obligor fails to pay any amount
payable by it under a Finance Document on its due date, interest shall accrue on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to paragraph (b) below, is
2 per cent. higher than the rate which would have been payable if the overdue
amount had, during the period of non-payment, constituted a Loan in the currency
of the overdue amount for successive Interest Periods, each of a duration
selected by the Agent (acting reasonably). Any interest accruing under this
Clause 11.3 shall be immediately payable by the Obligor on demand by the Agent.

 

(b)                                 If any overdue amount consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to that Loan:

 

(i)            the first Interest Period for that overdue amount shall have a
duration equal to the unexpired portion of the current Interest Period relating
to that Loan; and

 

(ii)           the rate of interest applying to the overdue amount during that
first Interest Period shall be 2 per cent. higher than the rate which would have
applied if the overdue amount had not become due.

 

(c)                                  Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

31

--------------------------------------------------------------------------------


 

11.4                        Notification of rates of interest

 

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

12.                               INTEREST PERIODS

 

12.1                        Interest Periods

 

(a)                                 An Interest Period shall be one Month.

 

(b)                                 An Interest Period for a Loan shall not
extend beyond the Termination Date applicable to its Facility.

 

(c)                                  Each Interest Period for a Loan shall start
on the Utilisation Date.

 

(d)                                 A Loan has one Interest Period only.

 

12.2                        Non-Business Days

 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

13.                               CHANGES TO THE CALCULATION OF INTEREST

 

13.1                        Absence of quotations

 

Subject to Clause 13.2 (Market disruption), if EURIBOR is to be determined by
reference to the Base Reference Banks but a Base Reference Bank does not supply
a quotation by the Specified Time on the Quotation Day, the applicable EURIBOR
shall be determined on the basis of the quotations of the remaining Base
Reference Banks.

 

13.2                        Market disruption

 

(a)                                 If a Market Disruption Event occurs in
relation to a Loan for any Interest Period, then the rate of interest on each
Lender’s share of that Loan for the Interest Period shall be the percentage rate
per annum which is the sum of:

 

(i)            the Margin;

 

(ii)           the rate notified to the Agent by that Lender as soon as
practicable and in any event by close of business on the date falling 5 Business
Days after the Quotation Day (or, if earlier, on the date falling 1 Business Day
prior to the date on which interest is due to be paid in respect of that
Interest Period), to be that which expresses as a percentage rate per annum the
cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

32

--------------------------------------------------------------------------------


 

(iii)          the Mandatory Cost, if any, applicable to that Lender’s
participation in the Loan.

 

(b)                                 If:

 

(i)            the percentage rate per annum notified by a Lender pursuant to
paragraph (a)(ii) above is less than EURIBOR; or

 

(ii)           a Lender has not notified the Agent of a percentage rate
per annum pursuant to paragraph (a)(ii) above,

 

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
EURIBOR.

 

(c)                                  In this Agreement:

 

“Market Disruption Event” means:

 

(i)            at or about noon on the Quotation Day for the relevant Interest
Period the Screen Rate is not available and none or only one of the Base
Reference Banks supplies a rate to the Agent to determine EURIBOR for the
relevant currency and Interest Period; or

 

(ii)           before close of business in London on the Quotation Day for the
relevant Interest Period, the Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 35 per cent. of that Loan) that
the cost to it of funding its participation in that Loan from whatever source it
may reasonably select would be in excess of EURIBOR.

 

13.3                        Alternative basis of interest or funding

 

(a)                                 If a Market Disruption Event occurs and the
Agent or a Borrower so requires, the Agent and the Borrowers shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest.

 

(b)                                 Any alternative basis agreed pursuant to
paragraph (a) above shall, with the prior consent (such consent not to be
unreasonably withheld or delayed) of all the Lenders and the Borrowers, be
binding on all Parties.

 

13.4                        Break Costs

 

(a)                                 Each Borrower shall, within three Business
Days of demand by a Finance Party, pay to that Finance Party its Break Costs
attributable to all or any part of a Loan or Unpaid Sum being paid by that
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Each Lender shall, as soon as reasonably
practicable after a demand by the Agent, provide a confirmation of the amount of
its Break Costs for any Interest Period in which they accrue.

 

14.                               FEES

 

14.1                        Prolongation fee

 

Each Obligor shall pay to each Lender (for its own account) a prolongation fee
in the amount and at the times agreed in the Amendment and Restatement
Agreement.

 

14.2                        Agency fee

 

Each Obligor shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

14.3                        Interest, commission and fees on Ancillary
Facilities

 

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.

 

34

--------------------------------------------------------------------------------


 

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

 

15.                               TAX GROSS UP AND INDEMNITIES

 

15.1                        Definitions

 

(a)                                 In this Agreement:

 

“Protected Party” means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document (including without limitation any deductions or
withholdings under FATCA).

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3
(Tax indemnity).

 

15.2                        Tax gross-up

 

(a)                                 Each Obligor shall make all payments to be
made by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(b)                                 An Obligor shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Agent accordingly.  Similarly, a
Lender shall notify the Agent on becoming so aware in respect of a payment
payable to that Lender.  If the Agent receives such notification from a Lender
it shall notify the Obligors.

 

(c)                                  If a Tax Deduction is required by law to be
made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                                 If an Obligor is required to make a Tax
Deduction, that Obligor shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(e)                                  Within 30 days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Agent for the Finance
Party entitled to the payment evidence reasonably satisfactory to that Finance

 

35

--------------------------------------------------------------------------------


 

Party that the Tax Deduction has been made or (as applicable) any appropriate
payment paid to the relevant taxing authority.

 

15.3                        Tax indemnity

 

(a)                                 Each Obligor shall (within three Business
Days of demand by the Agent) pay to a Protected Party an amount equal to the
loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document.

 

(b)                                 Paragraph (a) above shall not apply:

 

(i)            with respect to any Tax assessed on a Finance Party:

 

(A)                               under the law of the jurisdiction in which
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or

 

(B)                               under the law of the jurisdiction in which
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction; or

 

(C)                               under the law of the jurisdiction in which
that Finance Party has a permanent establishment and/or permanent representative
to which income under this Agreement is attributed in respect of amounts
received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

 

(ii)           to the extent a loss, liability or cost is compensated for by an
increased payment under Clause 15.2 (Tax gross-up).

 

(c)                                  A Protected Party making, or intending to
make a claim under paragraph (a) above shall promptly notify the Agent of the
event which will give, or has given, rise to the claim, following which the
Agent shall notify the Obligors.

 

(d)                                 A Protected Party shall, on receiving a
payment from an Obligor under this Clause 15.3, notify the Agent.

 

15.4                        Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                 a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part or to that Tax Payment or
to a Tax Reduction in consequence of which that Tax Payment was required; and

 

36

--------------------------------------------------------------------------------


 

(b)                                 that Finance Party has obtained, utilised
and retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

15.5                        Stamp taxes

 

Each Obligor shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

15.6                        VAT

 

(a)                                 All amounts set out or expressed in a
Finance Document to be payable by any Party to a Finance Party which (in whole
or in part) constitute the consideration for a supply or supplies for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply or supplies, and accordingly, subject to paragraph (b) below, if VAT is
or becomes chargeable on any supply made by any Finance Party to any Party under
a Finance Document and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party shall pay to the Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Finance Party shall
promptly provide an appropriate VAT invoice to such Party).

 

(b)                                 If VAT is or becomes chargeable on any
supply made by any Finance Party (the “Supplier”) to any other Finance Party
(the “Recipient”) under a Finance Document, and any Party other than the
Recipient (the “Subject Party”) is required by the terms of any Finance Document
to pay an amount equal to the consideration for such supply to the Supplier
(rather than being required to reimburse the Recipient in respect of that
consideration):

 

(i)            (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Subject Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT.  The Recipient must (where this paragraph (i) applies)
promptly pay to the Subject Party an amount equal to any credit or repayment the
Recipient receives from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply; and

 

(ii)           (where the Recipient is the person required to account to the
relevant tax authority for the VAT) the Subject Party must promptly, following
demand from the Recipient, pay to the Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the Recipient reasonably
determines that it is not entitled to credit or repayment from the relevant tax
authority in respect of that VAT.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any cost or expense, that Party
shall reimburse or indemnify (as the case may be) such Finance Party for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(d)                                 Any reference in this Clause 15.6 to any
Party shall, at any time when such Party is treated as a member of a group for
VAT purposes, include (where appropriate and unless the context otherwise
requires) a reference to the representative member of such group at such time.

 

16.                               INCREASED COSTS

 

16.1                        Increased costs

 

(a)                                 Subject to Clause 16.3 (Exceptions) the
Obligors shall, within three Business Days of a demand by the Agent, pay for the
account of a Finance Party the amount of any Increased Costs incurred by that
Finance Party or any of its Affiliates as a result of (i) the introduction of or
any change in (or in the interpretation, administration or application of) any
law or regulation or (ii) compliance with any law or regulation made after the
date of this Agreement.

 

(b)                                 In this Agreement:

 

(i)            “Increased Costs” means:

 

(A)                               a reduction in the rate of return from a
Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(B)                               an additional or increased cost; or

 

(C)                               a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document.

 

(ii)           “Basel III” means:

 

(A)                               the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in

 

38

--------------------------------------------------------------------------------


 

December 2010, each as amended, supplemented or restated; and

 

(B)                               any further guidance or standards published by
the Basel Committee on Banking Supervision relating to “Basel III”.

 

16.2                        Increased cost claims

 

(a)                                 A Finance Party intending to make a claim
pursuant to Clause 16.1 (Increased Costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Obligors.

 

(b)                                 Each Finance Party shall, as soon as
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Increased Costs.

 

16.3                        Exceptions

 

(a)                                 Clause 16.1 (Increased Costs) does not apply
to the extent any Increased Cost is:

 

(i)            attributable to a Tax Deduction required by law to be made by an
Obligor;

 

(ii)           compensated for by Clause 15.3 (Tax indemnity) (or would have
been compensated for under Clause 15.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in paragraph (b) of Clause 15.3
(Tax indemnity) applied);

 

(iii)          compensated for by the payment of Mandatory Cost;

 

(iv)          attributable to the willful breach by the relevant Finance Party
or its Affiliates of any law or regulation; or

 

(v)           attributable to the implementation or application of or compliance
with the “International Convergence of Capital Measurement and Capital
Standards, a Revised Framework” published by the Basel Committee on Banking
Supervision in June 2004 in the form existing on the date of this Agreement (but
excluding any amendment arising out of Basel III) (“Basel II”) or any other law
or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates).

 

(b)                                 In this Clause 16.3 reference to a “Tax
Deduction” has the same meaning given to the term in Clause 15.1 (Definitions).

 

17.                               OTHER INDEMNITIES

 

17.1                        Currency indemnity

 

(a)                                 If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a

 

39

--------------------------------------------------------------------------------


 

Sum, has to be converted from the currency (the “First Currency”) in which that
Sum is payable into another currency (the “Second Currency”) for the purpose of:

 

(i)            making or filing a claim or proof against that Obligor; or

 

(ii)           obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)                                 Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

17.2                        Other indemnities

 

(a)                                 The Obligors shall, within three Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by it as a result of:

 

(i)            the occurrence of any Event of Default;

 

(ii)           a failure by an Obligor to pay any amount due under a Finance
Document on its due date, including without limitation, any cost, loss or
liability arising as a result of Clause 30 (Sharing among the Finance Parties);

 

(iii)          funding, or making arrangements to fund, its participation in
a Utilisation requested by a Borrower in a Utilisation Request but not made by
reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or

 

(iv)          a Utilisation (or part of a Utilisation) not being prepaid in
accordance with a notice of prepayment given by a Borrower.

 

(b)                                 The Obligors shall promptly indemnify each
Finance Party, each Affiliate of a Finance Party and each officer or employee of
a Finance Party or its Affiliate, against any cost, loss or liability incurred
by that Finance Party or its Affiliate (or officer or employee of that Finance
Party or Affiliate) in connection with or arising out of the transactions
contemplated by the Finance Documents or funding the transactions contemplated
by the Finance Documents (including but not limited to those incurred in
connection with any litigation, arbitration or administrative proceedings or
regulatory enquiry concerning the transactions under the Finance Documents),
unless such loss or liability

 

40

--------------------------------------------------------------------------------


 

is caused by the gross negligence or wilful misconduct of that Finance Party or
its Affiliate (or employee or officer of that Finance Party or Affiliate).  Any
Affiliate or any officer or employee of a Finance Party or its Affiliate may
rely on this Clause 17.2 subject to Clause 1.4 (Third party rights) and the
provisions of the Third Parties Act.

 

17.3                        Indemnity to the Agent

 

The Obligors shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:

 

(a)                                 investigating any event which it reasonably
believes is a Default; or

 

(b)                                 acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised.

 

18.                               MITIGATION BY THE LENDERS

 

18.1                        Mitigation

 

(a)                                 Each Finance Party shall, in consultation
with the Obligors, take all reasonable steps to mitigate any circumstances which
arise and which would result in any amount becoming payable under or pursuant
to, or cancelled pursuant to, any of Clause 8.1 (Illegality), Clause 15 (Tax
gross-up and indemnities) or Clause 18 (Increased Costs), or in respect of
Mandatory Cost, including (but not limited to) transferring its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

 

(b)                                 Paragraph (a) above does not in any way
limit the obligations of any Obligor under the Finance Documents.

 

18.2                        Limitation of liability

 

(a)                                 The Obligors shall promptly indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under Clause 18.1 (Mitigation).

 

(b)                                 A Finance Party is not obliged to take any
steps under Clause 18.1 (Mitigation) if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

41

--------------------------------------------------------------------------------


 

19.                               COSTS AND EXPENSES

 

19.1                        Transaction expenses

 

The Obligors shall promptly on demand pay the Agent and the Arranger the amount
of all costs and expenses (including legal fees) reasonably incurred by any of
them in connection with the negotiation, preparation, printing, execution and
perfection of:

 

(a)                                 this Agreement and any other documents
referred to in this Agreement; and

 

(b)                                 any other Finance Documents executed after
the date of this Agreement.

 

19.2                        Amendment costs

 

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 31.9 (Change of currency), each Obligor shall,
within five Business Days of demand, reimburse each of the Agent for the amount
of all costs and expenses (including legal fees) reasonably incurred by the
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.

 

19.3                        Enforcement and preservation costs

 

Each Obligor, within five Business Days of demand, pay to each Finance Party the
amount of all costs and expenses (including legal fees) incurred by it in
connection with the enforcement of or the preservation of any rights under any
Finance Document.

 

42

--------------------------------------------------------------------------------


 

SECTION 7
GUARANTEE

 

20.                               GUARANTEE AND INDEMNITY

 

20.1                        Guarantee and indemnity

 

The Guarantor irrevocably and unconditionally:

 

(a)                                 guarantees to each Finance Party punctual
performance by each other Obligor of all that Obligor’s obligations under the
Finance Documents;

 

(b)                                 undertakes with each Finance Party that
whenever another Obligor does not pay any amount when due under or in connection
with any Finance Document, the Guarantor shall immediately on demand pay that
amount as if it was the principal obligor; and

 

(c)                                  agrees with each Finance Party that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify that Finance Party
immediately on demand against any cost, loss or liability it incurs as a result
of an Obligor not paying any amount which would, but for such unenforceability,
invalidity or illegality, have been payable by it under any Finance Document on
the date when it would have been due. The amount payable by a Guarantor under
this indemnity will not exceed the amount it would have had to pay under this
Clause 20 if the amount claimed had been recoverable on the basis of a
guarantee.

 

20.2                        Continuing Guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

20.3                        Reinstatement

 

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this Clause 20 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.

 

20.4                        Waiver of defences

 

The obligations of each Guarantor under this Clause 20 will not be affected by
an act, omission, matter or thing which, but for this Clause 20, would reduce,
release or prejudice any of its obligations under this Clause 20 (without
limitation and whether or not known to it or any Finance Party) including:

 

(a)                                 any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

43

--------------------------------------------------------------------------------


 

(b)                                 the release of any other Obligor or any
other person under the terms of any composition or arrangement with any creditor
of any member of the Group;

 

(c)                                  the taking, variation, compromise,
exchange, renewal or release of, or refusal or neglect to perfect, take up or
enforce, any rights against, or security over assets of, any Obligor or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 

(d)                                 any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;

 

(e)                                  any amendment, novation, supplement,
extension restatement (however fundamental and whether or not more onerous) or
replacement of a Finance Document or any other document or security including,
without limitation, any change in the purpose of, any extension of or increase
in any facility or the addition of any new facility under any Finance Document
or other document or security;

 

(f)                                   any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or

 

(g)                                  any insolvency or similar proceedings.

 

20.5                        Guarantor Intent

 

Without prejudice to the generality of Clause 20.4 (Waiver of Defences), the
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following:  business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.

 

20.6                        Immediate recourse

 

The Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Guarantor under this Clause 20. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

44

--------------------------------------------------------------------------------


 

20.7                        Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(a)                                 refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and the Guarantor shall not be entitled to the benefit of
the same; and

 

(b)                                 hold in an interest-bearing suspense account
any moneys received from the Guarantor or on account of the Guarantor’s
liability under this Clause 20.

 

20.8                        Deferral of Guarantor’s rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Guarantor will not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 20:

 

(a)                                 to be indemnified by an Obligor;

 

(b)                                 to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents;

 

(c)                                  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other guarantee or security taken
pursuant to, or in connection with, the Finance Documents by any Finance Party;

 

(d)                                 to bring legal or other proceedings for an
order requiring any Obligor to make any payment, or perform any obligation, in
respect of which the Guarantor has given a guarantee, undertaking or indemnity
under Clause 20.1 (Guarantee and Indemnity);

 

(e)                                  to exercise any right of set-off against
any Obligor; and/or

 

(f)                                   to claim or prove as a creditor of any
Obligor in competition with any Finance Party.

 

If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 31 (Payment mechanics).

 

45

--------------------------------------------------------------------------------


 

20.9                        Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

46

--------------------------------------------------------------------------------


 

SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

21.                               REPRESENTATIONS

 

21.1                        General

 

Each Obligor makes the representations and warranties set out in this Clause 21
to each Finance Party.

 

21.2                        Status

 

(a)                                 It and each of its Subsidiaries is a limited
liability corporation, duly incorporated and validly existing under the law of
its jurisdiction of incorporation.

 

(b)                                 It and each of its Subsidiaries with respect
to the Borrowers and each of the Material Subsidiaries with respect to the
Guarantor have the power to own its assets and carry on its business as it is
being conducted save to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

21.3                        Binding obligations

 

The obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations.

 

21.4                        Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

(a)                                 any law or regulation applicable to it to
the extent or in a manner that such conflict gives rise to a Material Adverse
Effect;

 

(b)                                 the constitutional documents of any Obligor
in any material respect; or

 

(c)                                  any agreement or instrument binding upon it
or any Obligor or any of its assets or constitute a default or termination event
(however described) under any such agreement or instrument, in each case, to the
extent or in a manner that such conflict gives rise to a Material Adverse
Effect.

 

21.5                        Power and authority

 

(a)                                 It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is or will be a
party and the transactions contemplated by those Finance Documents.

 

47

--------------------------------------------------------------------------------


 

(b)                                 No limit on its powers will be exceeded as a
result of the borrowing or giving of guarantees or indemnities contemplated by
the Finance Documents to which it is a party.

 

21.6                  Validity and admissibility in evidence

 

(a)                                 All Authorisations required or desirable:

 

(i)        to enable it lawfully to enter into, exercise its rights and comply
with its obligations in the Finance Documents to which it is a party; and

 

(ii)       to make the Finance Documents to which it is a party admissible in
evidence in its Relevant Jurisdictions,

 

have been obtained or effected and are in full force and effect.

 

(b)                                 All Authorisations necessary for the conduct
of the business, trade and ordinary activities of the Obligors have been
obtained or effected and are in full force and effect if failure to obtain or
effect those Authorisations has or is reasonably likely to have a Material
Adverse Effect.

 

21.7                        Governing law and enforcement

 

(a)                                 The choice of governing law of the Finance
Documents will be recognised and enforced in its Relevant Jurisdictions.

 

(b)                                 Any judgment obtained in relation to a
Finance Document in the jurisdiction of the governing law of that Finance
Document will be recognised and enforced in its Relevant Jurisdictions.

 

21.8                        Insolvency

 

No corporate action, legal proceeding or other procedure or step described in
paragraph (a) of Clause 25.7 (Insolvency proceedings) has been taken or, to the
knowledge of the Obligors, threatened in relation to any Obligor or any
Operating Company; and none of the circumstances described in Clause 25.6
(Insolvency) applies to any Obligor or any Operating Company.

 

21.9                  No filing or stamp taxes

 

(a)                                 It is not necessary under the laws of its
Relevant Jurisdictions that the Finance Documents be filed, recorded or enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to the Finance Documents
or the transactions contemplated by the Finance Documents.

 

(b)                                 Any disclosure required to be made by it to
any relevant taxing authority in relation to stamp duty land tax payable on any
transactions contemplated by or being financed by the Finance Documents has been
made.

 

48

--------------------------------------------------------------------------------


 

21.10                 No Default

 

(a)                                 No Event of Default and, on the date of this
Agreement, no Default is continuing or is reasonably likely to result from the
making of any Utilisation or the entry into, the performance of, or any
transaction contemplated by, any Finance Document.

 

(b)                                 No other event or circumstance is
outstanding which constitutes (or, with the expiry of a grace period, the giving
of notice, the making of any determination or any combination of any of the
foregoing, would constitute) a default or termination event (however described)
under any other agreement or instrument which is binding on it or any Operating
Company or to which its (or any Operating Companies’) assets are subject which
has or is reasonably likely to have a Material Adverse Effect.

 

21.11                 No misleading information

 

Save as disclosed in writing to the Agent and the Arranger prior to the date of
this Agreement:

 

(a)                                 any factual information provided to the
Agent or the Arranger in connection with Finance Documents was true and accurate
in all material respects as at the date of the relevant report or document
containing the information or (as the case may be) as at the date the
information is expressed to be given;

 

(b)                                 the expressions of opinion or intention
provided by or on behalf of an Obligor to the Agent or the Arranger in
connection with Finance Documents were made after careful consideration and (as
at the date of the relevant report or document containing the expression of
opinion or intention) were fair and based on reasonable grounds;

 

(c)                                  no event or circumstance has occurred or
arisen and no information has been omitted from any information to the Agent or
the Arranger; and

 

(d)                                 all other written information provided by
any Obligor to a Finance Party was true, complete and accurate in all material
respects as at the date it was provided and is not misleading in any respect.

 

21.12                 Original Financial Statements

 

(a)                                 Its Original Financial Statements were
prepared in accordance with the Accounting Principles consistently applied.

 

(b)                                 Its unaudited Original Financial Statements
fairly represent its financial condition and results of operations for the
relevant financial quarter.

 

(c)                                  Its audited Original Financial Statements
(as relevant) give a true and fair view of its financial condition and results
of operations during the relevant financial year.

 

49

--------------------------------------------------------------------------------


 

(d)                                 There has been no material adverse change in
its assets, business or financial condition since the date of the Original
Financial Statements.

 

(e)                                  Its most recent financial statements
delivered pursuant to Clause 22.1 (Financial Statements):

 

(i)            have been prepared in accordance with the Accounting Principles
as applied to the Original Financial Statements; and

 

(ii)           give a true and fair view of (if audited) or fairly present (if
unaudited) its consolidated financial condition as at the end of, and
consolidated results of operations for, the period to which they relate.

 

(f)                                   Since the date of the most recent
financial statements delivered pursuant to Clause 22.1 (Financial Statements)
there has been no material adverse change in the business, assets or financial
condition of the Group.

 

21.13                 No proceedings pending or threatened

 

Save for (i) as disclosed to the Agent prior to the date of the Amendment and
Restatement Agreement in the latest Form 10-K report and Form 10-Q report and
(ii) or a Proceeding (as defined below) pursuant to which an Obligor, Guarantor
or Material Subsidiary, as the case may be, has a right of offset or indemnity
claim against a person related to such Proceeding, no litigation, arbitration or
administrative proceedings or investigations of, or before, any court, arbitral
body or agency (a “Proceeding”) which, if adversely determined, could result in
the liability of: (a) any Obligor in the amount exceeding EUR 10,000,000 (or its
equivalent) in respect of the Group and (b) the Guarantor and any Material
Subsidiary in the amount exceeding EUR 10,000,000, have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened against it or any of Operating Companies.

 

21.14                 Financial Indebtedness

 

Neither Obligor nor any member of the Group has any Financial Indebtedness
outstanding other than as permitted by this Agreement.

 

21.15                 No adverse consequences

 

(a)                                 It is not necessary under the laws of the
Relevant Jurisdictions:

 

(i)            in order to enable any Finance Party to enforce its rights under
any Finance Document; or

 

(ii)           by reason of the execution of any Finance Document or the
performance by it of its obligations under any Finance Document,

 

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any Relevant Jurisdictions.

 

50

--------------------------------------------------------------------------------


 

(b)                                 No Finance Party is or will be deemed to be
resident, domiciled or carrying on business in its Relevant Jurisdictions by
reason only of the execution, performance and/or enforcement of any Finance
Document.

 

21.16                 FATCA

 

No payment under any Finance Document is subject to any deduction or withholding
under FATCA.

 

21.17                 Centre of main interests and establishments

 

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in its
jurisdiction of incorporation and it has no “establishment” (as that term is
used in Article 2(h) of the Regulations) in any other jurisdiction.

 

21.18                 Times when representations made

 

(a)                                 All the representations and warranties in
this Clause 21 are made by each Obligor on the date of this Agreement.

 

(b)                                 The Repeating Representations are deemed to
be made by each Obligor on the date of each Utilisation Request, on each
Utilisation Date and on the first day of each Interest Period (except that those
contained in paragraphs (a) to (d) of Clause 21.12 (Original Financial
Statements) will cease to be so made once subsequent financial statements have
been delivered under this Agreement).

 

(c)                                  Each representation or warranty deemed to
be made after the date of this Agreement shall be deemed to be made by reference
to the facts and circumstances existing at the date the representation or
warranty is deemed to be made.

 

22.                               INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

In this Clause 22:

 

“Annual Financial Statements” means the financial statements for a financial
year delivered pursuant to paragraph (a) of Clause 22.1 (Financial statements).

 

“Quarterly Financial Statements” means the financial statements delivered
pursuant to paragraph (b) of Clause 22.1 (Financial statements).

 

51

--------------------------------------------------------------------------------


 

22.1                        Financial statements

 

The Obligors shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)                                 as soon as they are available, but in any
event within 180 days after the end of each of its financial years:

 

(i)            Guarantor’s audited consolidated financial statements for that
financial year; and

 

(ii)           the unaudited financial statements of each Borrower for that
financial year; and

 

(iii)          if prepared, the audited or unaudited consolidated financial
statement of the Group;

 

(b)                                 as soon as they are available, but in any
event within 45 days after the end of each calendar quarter of each of its
financial years Guarantor’s consolidated financial statements for that Financial
Quarter;

 

(c)                                  if prepared, as soon as they are available,
but in any event within 45 days after the end of each calendar quarter of each
of its financial years Group’s consolidated financial statements for the
Financial Quarter.

 

22.2                        Provision and contents of Compliance Certificate

 

(a)                                 The Guarantor shall supply a Compliance
Certificate to the Agent with each set of its audited consolidated Annual
Financial Statements and each set of its consolidated Quarterly Financial
Statements.

 

(b)                                 The Compliance Certificate shall, amongst
other things, set out (in reasonable detail) computations as to compliance with
Clause 23 (Financial Covenants).

 

(c)                                  Each Compliance Certificate shall be signed
by one officer of the Guarantor and, if required to be delivered with the
consolidated Annual Financial Statements of the Guarantor, shall be reported on
by the Guarantor’s Auditors in the form agreed by the Guarantor and the Majority
Lenders.

 

22.3                        Requirements as to financial statements

 

(a)                                 The Obligors shall procure that each set of
Annual Financial Statements and Quarterly Financial Statements includes a
balance sheet, profit and loss account and cashflow statement.  In addition the
Guarantor shall procure that the Annual Financial Statements of the Guarantor
shall be audited by the Auditors.

 

(b)                                 Each set of financial statements delivered
pursuant to Clause 22.1 (Financial statements):

 

52

--------------------------------------------------------------------------------


 

(i)            shall be certified by a director of the relevant company as
giving a true and fair view of (in the case of Annual Financial Statements for
any financial year), or fairly representing (in other cases), its financial
condition and operations as at the date as at which those financial statements
were drawn up and, in the case of the Annual Financial Statements of the
Guarantor, shall be accompanied by any letter addressed to the management of the
relevant company by the Auditors and accompanying those Annual Financial
Statements; and

 

(ii)           shall be prepared in accordance with the Accounting Principles.

 

22.4                        Information: miscellaneous

 

Each Obligor shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

(a)                                 promptly upon becoming aware of them, the
details of any litigation, arbitration or administrative proceedings which are
current, threatened or pending against any Obligor, any Material Subsidiary or
any Operating Company, and which, if adversely determined, are reasonably likely
to have a Material Adverse Effect; and

 

(b)                                 promptly on request, such further
information regarding the financial condition, assets and operations of the
Group and/or any member of the Group (including any requested amplification or
explanation of any item in the financial statements, budgets or other material
provided by any Obligor under this Agreement, any changes to Senior Management
and an up-to-date copy of its Shareholders’ register (or equivalent in its
jurisdiction of incorporation)) as any Finance Party through the Agent may
reasonably request.

 

22.5                        Notification of default

 

(a)                                 Each Obligor shall notify the Agent of any
Default (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence (unless that Obligor is aware that a notification has
already been provided by another Obligor).

 

(b)                                 Promptly upon a request by the Agent, each
Obligor shall supply to the Agent a certificate signed by two of its directors
or senior officers on its behalf certifying that no Default is continuing (or if
a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).

 

22.6                        “Know your customer” checks

 

(a)                                 If:

 

(i)            the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

53

--------------------------------------------------------------------------------


 

(ii)           any change in the status of an Obligor or the composition of the
shareholders of a Borrower after the date of this Agreement; or

 

(iii)          a proposed assignment or transfer by a Lender of any of its
rights and/or obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

(b)                                 Each Lender shall promptly upon the request
of the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

23.                               FINANCIAL COVENANTS

 

23.1                        Financial definitions

 

In this Agreement:

 

(a)                                 “Relevant Period” means each period of 12
months, ending on or about the last day of the financial year of the Guarantor
and each period of 12 months ending on or about the last day of each financial
quarter of the Guarantor.

 

(b)                                 All calculations for the purposes of Clause
23.2 (Financial condition) shall be based on the definitions, assumptions and
requirements set out in the Acquisition Financing Facility and Schedule 10
(Consolidated EBITDA) as in force on the date of this Agreement.

 

23.2                        Financial condition

 

The Guarantor shall ensure that Net Debt/EBITDA in respect of any Relevant
Period shall not exceed 3.50:1.

 

54

--------------------------------------------------------------------------------


 

23.3                        Financial testing

 

(a)                                 The financial covenants set out in
Clause 23.2 (Financial condition) shall be calculated in accordance with the
Accounting Principles (save as varied by this Agreement) and tested by reference
to each of the financial statements delivered pursuant to paragraphs (a)(i) and
(b) of Clause 22.1 (Financial Statements) and/or each Compliance Certificate
delivered pursuant to Clause 22.2 (Provision and contents of Compliance
Certificate).

 

24.                               GENERAL UNDERTAKINGS

 

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

24.1                        Authorisations

 

Each Obligor shall promptly:

 

(a)                                 obtain, comply with and do all that is
necessary to maintain in full force and effect; and

 

(b)                                 supply certified copies to the Agent of,

 

any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

 

(i)            enable it to perform its obligations under the Finance Document;

 

(ii)           ensure the legality, validity, enforceability or admissibility in
evidence of any Finance Document; and

 

(iii)          carry on its business where failure to do so has or is reasonably
likely to have a Material Adverse Effect.

 

24.2                        Compliance with laws

 

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply has or is reasonably likely to have a Material
Adverse Effect.

 

24.3                        Maintenance of legal status

 

Each Obligor shall do all such things as are necessary or desirable to maintain
that Obligor’s corporate existence in the same legal form as that Obligor exists
as at the date of this Agreement.

 

24.4                        Merger

 

No Borrower shall enter into any amalgamation, demerger, merger, consolidation
or corporate reconstruction other than a merger of the Borrowers into one
entity.

 

55

--------------------------------------------------------------------------------


 

24.5                        Change of business

 

Each Obligor shall procure that no substantial change is made to the general
nature of the business of the Obligors from that carried on at the date of this
Agreement.

 

24.6                        Pari passu ranking

 

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.

 

24.7                        Negative pledge

 

In this Clause 24.7, “Quasi-Security” means an arrangement or transaction
described in paragraph (b) below.

 

(a)                                 No Borrower shall (and the Obligors shall
ensure that no member of the Group will) create or permit to subsist any
Security over any of its assets.

 

(b)                                 No Borrower shall (and the Obligors shall
ensure that no member of the Group will):

 

(i)            sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any other
member of the Group;

 

(ii)           sell, transfer or otherwise dispose of any of its receivables on
recourse terms;

 

(iii)          enter into any arrangement under which money or the benefit of a
bank or other account may be applied, set-off or made subject to a combination
of accounts; or

 

(iv)          enter into any other preferential arrangement having a similar
effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset, provided that this paragraph (b) shall not apply to any arrangement or
transaction which is, or is in relation to paragraph (a) of the Permitted
Financial Indebtedness.

 

24.8                        Disposals

 

(a)                                 Except as permitted under
paragraph (b) below, no Borrower shall (and each Obligor shall ensure that no
member of the Group will) enter into a single transaction or a series of
transactions (whether related or not) and whether voluntary or involuntary to
sell, lease, transfer or otherwise dispose of any asset.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above does not apply to
(i) any disposal of claims or receivables or related assets in the transactions
constituting Permitted Financial Indebtedness under paragraphs (a) of the
definition of “Permitted Financial Indebtedness” in Clause 1.1 (Definitions)
and/or (ii) any sale, lease, transfer or other disposal which is on an arm’s
length basis and which is of assets for cash where the higher of the market
value and net consideration receivable (when aggregated with the higher of the
market value and net consideration receivable for any other sale, lease,
licence, transfer or other disposal) does not exceed EUR 15,000,000 (or its
equivalent) in total during the term of this Agreement.

 

24.9                        Arm’s length basis

 

No Obligor shall (and each Obligor shall ensure no member of the Group will)
enter into any transaction with any person who is not an Obligor or an Affiliate
of an Obligor, except on arm’s length terms and for full market value.

 

24.10                 Loans or credit

 

No Borrower shall (and each Obligor shall ensure that no member of the Group
will) be a creditor in respect of any Financial Indebtedness, except for loans
granted by any member of the Group to any person who is an Obligor or an
Affiliate of an Obligor.

 

24.11                 No Guarantees or indemnities

 

No Borrower shall (and the Obligors shall ensure that no member of the Group
will) incur or allow to remain outstanding any guarantee in respect of any
obligation of any person other than in respect of the Ancillary Outstanding.

 

24.12                 Financial Indebtedness

 

(a)                                 Except as permitted under
paragraph (b) below, no Borrower shall (and the Obligors shall ensure that no
member of the Group will) incur or allow to remain outstanding any Financial
Indebtedness.

 

(b)                                 Paragraph (a) above does not apply to
Financial Indebtedness which is Permitted Financial Indebtedness.

 

25.                               EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 25 is an Event of
Default (save for Clause 25.13 (Acceleration)).

 

25.1                        Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

(a)                                 its failure to pay is caused by
administrative or technical error; and

 

57

--------------------------------------------------------------------------------


 

(b)                                 payment is made within 3 Business Days of
its due date.

 

25.2                        Financial covenants

 

Any requirement of Clause 23 (Financial covenants) is not satisfied.

 

25.3                        Other obligations

 

(a)                                 An Obligor does not comply with any of its
obligation set forth in the Finance Documents (other than those referred to in
Clause 25.1 (Non-payment) and Clause 25.2 (Financial covenants and other
obligations)).

 

(b)                                 No Event of Default under
paragraph (a) above will occur if the failure to comply is capable of remedy and
is remedied within 35 days of the earlier of (i) the Agent giving notice to the
relevant Obligor and (ii) an Obligor becoming aware of the failure to comply.

 

25.4                        Misrepresentation

 

(a)                                 Any representation or statement made or
deemed to be made by an Obligor in the Finance Documents or any other document
delivered by or on behalf of any Obligor under or in connection with any Finance
Document is or proves to have been incorrect or misleading when made or deemed
to be made.

 

(b)                                 No Event of Default under
paragraph (a) above will occur if the circumstances giving rise to the
misrepresentation are capable of remedy and are remedied within 35 days of the
earlier of (i) the Agent giving notice to the relevant Obligor and (ii) an
Obligor becoming aware of the misrepresentation.

 

25.5                        Cross Default

 

(a)                                 Any Financial Indebtedness of an Obligor or
any of its Affiliates or a member of the Group is not paid when due nor within
any originally applicable grace period.

 

(b)                                 Any Financial Indebtedness of any Obligor or
any of its Affiliates or a member of the Group is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

(c)                                  Any creditor of any Obligor or any member
of the Group becomes entitled to declare any Financial Indebtedness of any
Obligor or any member of the Group due and payable prior to its specified
maturity as a result of a non-payment event of default (howsoever described).

 

(d)                                 No Event of Default will occur under this
Clause 25.5 if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within paragraphs (a) to (c) above is less than
US$ 50,000,000 (or its equivalent in any other currency or currencies).

 

58

--------------------------------------------------------------------------------


 

25.6                        Insolvency

 

(a)                                 Any Obligor is unable or admits inability to
pay its debts as they fall due or is deemed to or declared to be unable to pay
its debts under applicable law, suspends or threatens to suspend making payments
on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness.

 

(b)                                 The value of the assets of any Obligor is
less than its liabilities (taking into account contingent and prospective
liabilities).

 

(c)                                  A moratorium is declared in respect of any
indebtedness of any Obligor. If a moratorium occurs, the ending of the
moratorium will not remedy any Event of Default caused by that moratorium.

 

(d)                                 The Guarantor or any Material Subsidiary
(other than any Borrower) is unable or admits in writing an inability to pay its
debts as they fall due or is deemed to or declared to be unable to pay its debts
under applicable law, suspends making payments on any of its debts.

 

25.7                        Insolvency proceedings

 

(a)                                 Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

 

(i)            the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor;

 

(ii)           a composition, compromise, assignment or arrangement with any
creditor of any Obligor;

 

(iii)          the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Obligor or a substantial part of its assets;

 

(iv)          enforcement of any Security over any assets of any Obligor;

 

(v)           a liquidation, reorganization or other relief in respect of the
Guarantor or any Material Subsidiary (other than any Borrower), its debts or a
substantial part of its assets; or

 

(vi)          the appointment of a liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of the Guarantor or any Material Subsidiary (other than any Borrower) or a
substantial part of its assets,

 

or any analogous procedure or step is taken in any jurisdiction.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Paragraph (a) above shall not apply to any
winding-up petition which is frivolous or vexatious and is discharged, stayed or
dismissed within 60 days of commencement.

 

25.8                        Unlawfulness and invalidity

 

(a)                                 It is or becomes unlawful for an Obligor to
perform any of its obligations under the Finance Documents.

 

(b)                                 Any obligation or obligations of any Obligor
under any Finance Documents are not or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

 

(c)                                  Any Finance Document ceases to be in full
force and effect.

 

25.9                        Repudiation and rescission of agreements

 

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or evidences an intention
to rescind or repudiate a Finance Document.

 

25.10                 Litigation

 

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes lead to one or more judgments for the
payment of money in excess of US$ 50,000,000 against the Guarantor or any
Material Subsidiary and shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or a judgment
creditor shall have attached or levied upon any material assets of the Guarantor
or any Material Subsidiary to enforce such judgment.

 

25.11                 Failure to provide cash cover

 

An Obligor fails to provide cash cover pursuant to Clause 6.3(b)(v).

 

25.12                 Material adverse change

 

(a)                                 Any event or circumstance occurs which the
Majority Lenders reasonably believe has or is reasonably likely to have a
Material Adverse Effect.

 

(b)                                 No Event of Default under
paragraph (a) above will occur if the event or circumstances having or which are
likely to have Material Adverse Effect are capable of remedy and are remedied
within 35 days of the earlier of (i) the Agent giving notice to the relevant
Obligor and (ii) an Obligor becoming aware of such events or circumstances.

 

60

--------------------------------------------------------------------------------


 

25.13                 Acceleration

 

On and at any time after the occurrence of an Event of Default the Agent may,
and shall if so directed by the Majority Lenders, by notice to the Borrowers:

 

(a)                                 cancel the Total Commitments and/or
Ancillary Commitments at which time they shall immediately be cancelled;

 

(b)                                 declare that all or part of the
Utilisations, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents be immediately due and payable, at which
time they shall become immediately due and payable;

 

(c)                                  declare that all or part of the
Utilisations be payable on demand, at which time they shall immediately become
payable on demand by the Agent on the instructions of the Majority Lenders;

 

(d)                                 declare all or any part of the amounts (or
cash cover in relation to those amounts) outstanding under the Ancillary
Facilities to be immediately due and payable, at which time they shall become
immediately due and payable; and/or

 

(e)                                  declare that all or any part of the amounts
(or cash cover in relation to those amounts) outstanding under the Ancillary
Facilities be payable on demand, at which time they shall immediately become
payable on demand by the Agent on the instructions of the Majority Lenders.

 

61

--------------------------------------------------------------------------------


 

SECTION 9
CHANGES TO PARTIES

 

26.                               CHANGES TO THE LENDERS

 

26.1                        Assignments and transfers by the Lenders

 

Subject to this Clause 26, a Lender (the “Existing Lender”) may:

 

(a)                                 assign any of its rights; or

 

(b)                                 transfer by novation any of its rights and
obligations,

 

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”) and, at any time when an Event of Default is
continuing, to any third party.

 

26.2                        Conditions of assignment or transfer

 

(a)                                 An Existing Lender must notify with the
Borrowers before it may make an assignment or transfer in accordance with
Clause 26.1 (Assignments and transfers by the Lenders) unless the assignment or
transfer is:

 

(i)            to another Lender or an Affiliate of a Lender;

 

(ii)           if the Existing Lender is a fund, to a fund which is a Related
Fund of the Existing Lender; or

 

(iii)          made at a time when an Event of Default is continuing.

 

(b)                                 An assignment will only be effective on:

 

(i)            receipt by the Agent (whether in the Assignment Agreement or
otherwise) of written confirmation from the New Lender (in form and substance
satisfactory to the Agent) that the New Lender will assume the same obligations
to the other Finance Parties as it would have been under if it was an Original
Lender; and

 

(ii)           the performance by the Agent of all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to such assignment to a New Lender, the completion of which the Agent
shall promptly notify to the Existing Lender and the New Lender.

 

(c)                                  A transfer will only be effective if the
procedure set out in Clause 26.5 (Procedure for transfer) is complied with.

 

(d)                                 If:

 

(i)            a Lender assigns or transfers any of its rights or obligations
under the Finance Documents or changes its Facility Office; and

 

62

--------------------------------------------------------------------------------


 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, an Obligor would be obliged to make a payment to the
New Lender or Lender acting through its new Facility Office under Clause 16
(Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing
Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred.

 

(e)                                  Each New Lender, by executing the relevant
Transfer Certificate or Assignment Agreement, confirms, for the avoidance of
doubt, that the Agent has authority to execute on its behalf any amendment or
waiver that has been approved by or on behalf of the requisite Lender or Lenders
in accordance with this Agreement on or prior to the date on which the transfer
or assignment becomes effective in accordance with this Agreement and that it is
bound by that decision to the same extent as the Existing Lender would have been
had it remained a Lender;

 

(f)                                   In order to comply with the Dutch
Financial Supervision Act (Wet op het financieel toezicht), the amount
transferred under this Clause 26 shall include an outstanding portion of at
least EUR 100,000 (or its equivalent in other currencies) per Lender or such
other amount as may be required from time to time by the Dutch Financial
Supervision Act (or implementing legislation) or if less, the New Lender shall
confirm in writing to the Borrowers that it is a professional market party
within the meaning of the Dutch Financial Supervision Act.

 

26.3                  Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of EUR 3,000.

 

26.4                        Limitation of responsibility of Existing Lenders

 

(a)                                 Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)            the legality, validity, effectiveness, adequacy or enforceability
of the Finance Documents or any other documents;

 

(ii)           the financial condition of any Obligor;

 

(iii)          the performance and observance by any Obligor of its obligations
under the Finance Documents or any other documents; or

 

(iv)          the accuracy of any statements (whether written or oral) made in
or in connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Each New Lender confirms to the Existing
Lender and the other Finance Parties that it:

 

(i)            has made (and shall continue to make) its own independent
investigation and assessment of the financial condition and affairs of each
Obligor and its related entities in connection with its participation in this
Agreement and has not relied exclusively on any information provided to it by
the Existing Lender or any other Finance Party in connection with any Finance
Document; and

 

(ii)           will continue to make its own independent appraisal of the
creditworthiness of each Obligor and its related entities whilst any amount is
or may be outstanding under the Finance Documents or any Commitment is in force.

 

(c)                                  Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)            accept a re-transfer or re-assignment from a New Lender of any of
the rights and obligations assigned or transferred under this Clause 26; or

 

(ii)           support any losses directly or indirectly incurred by the New
Lender by reason of the non-performance by any Obligor of its obligations under
the Finance Documents or otherwise.

 

26.5                        Procedure for transfer

 

(a)                                 Subject to the conditions set out in
Clause 26.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with paragraph (c) below when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender.  The Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

(b)                                 The Agent shall only be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.

 

(c)                                  Subject to Clause 26.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)            to the extent that in the Transfer Certificate the Existing
Lender seeks to transfer by novation its rights and obligations under the
Finance Documents each of the Obligors and the Existing Lender shall be released
from further obligations towards one another under the Finance Documents and
their respective rights against one another

 

64

--------------------------------------------------------------------------------


 

under the Finance Documents shall be cancelled (the “Discharged Rights and
Obligations”);

 

(ii)           each of the Obligors and the New Lender shall assume obligations
towards one another and/or acquire rights against one another which differ from
the Discharged Rights and Obligations only insofar as that Obligor or other
member of the Group and the New Lender have assumed and/or acquired the same in
place of that Obligor and the Existing Lender;

 

(iii)          the Agent, the Arranger, the New Lender, the other Lenders and
any relevant Ancillary Lender shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an Original Lender with the rights, and/or obligations acquired
or assumed by it as a result of the transfer and to that extent the Agent, the
Arranger and any relevant Ancillary Lender and the Existing Lender shall each be
released from further obligations to each other under the Finance Documents; and

 

(iv)          the New Lender shall become a Party as a “Lender”.

 

26.6                        Procedure for assignment

 

(a)                                 Subject to the conditions set out in
Clause 26.2 (Conditions of assignment or transfer) an assignment may be effected
in accordance with paragraph (c) below when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender.  The Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.

 

(b)                                 The Agent shall only be obliged to execute
an Assignment Agreement delivered to it by the Existing Lender and the New
Lender once it is satisfied it has complied with all necessary “know your
customer” or similar checks under all applicable laws and regulations in
relation to the assignment to such New Lender.

 

(c)                                  Subject to Clause 26.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)            the Existing Lender will assign absolutely to the New Lender its
rights under the Finance Documents expressed to be the subject of the assignment
in the Assignment Agreement;

 

(ii)           the Existing Lender will be released from the obligations (the
“Relevant Obligations”) expressed to be the subject of the release in the
Assignment Agreement; and

 

65

--------------------------------------------------------------------------------


 

(iii)          the New Lender shall become a Party as a “Lender” and will be
bound by obligations equivalent to the Relevant Obligations.

 

(d)                                 Lenders may utilise procedures other than
those set out in this Clause 26.6 to assign their rights under the Finance
Documents (but not, without the consent of the relevant Obligor or unless in
accordance with Clause 26.5 (Procedure for transfer), to obtain a release by
that Obligor from the obligations owed to that Obligor by the Lenders nor the
assumption of equivalent obligations by a New Lender) provided that they comply
with the conditions set out in Clause 26.2 (Conditions of assignment or
transfer).

 

26.7                        Copy of Transfer Certificate or Assignment Agreement

 

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, an Assignment Agreement or an Increase Confirmation, send
to the Borrowers a copy of that Transfer Certificate, Assignment Agreement or
Increase Confirmation.

 

26.8                        Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 26, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)                                 any charge, assignment or other Security to
secure obligations to a federal reserve or central bank; and

 

(b)                                 in the case of any Lender which is a fund,
any charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)            release a Lender from any of its obligations under the Finance
Documents or substitute the beneficiary of the relevant charge, assignment or
other Security for the Lender as a party to any of the Finance Documents; or

 

(ii)           require any payments to be made by an Obligor or grant to any
person any more extensive rights than those required to be made or granted to
the relevant Lender under the Finance Documents.

 

26.9                        Pro rata interest settlement

 

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 26.5 (Procedure for transfer) or any
assignment pursuant

 

66

--------------------------------------------------------------------------------


 

to Clause 26.6 (Procedure for assignment) the Transfer Date of which, in each
case, is after the date of such notification and is not on the last day of an
Interest Period):

 

(a)                                 any interest or fees in respect of the
relevant participation which are expressed to accrue by reference to the lapse
of time shall continue to accrue in favour of the Existing Lender up to but
excluding the Transfer Date (“Accrued Amounts”) and shall become due and payable
to the Existing Lender (without further interest accruing on them) on the last
day of the current Interest Period; and

 

(b)                                 the rights assigned or transferred by the
Existing Lender will not include the right to the Accrued Amounts so that, for
the avoidance of doubt:

 

(i)                                     when the Accrued Amounts become payable,
those Accrued Amounts will be payable for the account of the Existing Lender;
and

 

(ii)                                  the amount payable to the New Lender on
that date will be the amount which would, but for the application of this
Clause 26.9, have been payable to it on that date, but after deduction of the
Accrued Amounts.

 

27.                               CHANGES TO THE OBLIGORS

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents provided, however, this provision shall
not prevent the Borrowers from merging into one entity.

 

67

--------------------------------------------------------------------------------


 

SECTION 10
THE FINANCE PARTIES

 

28.                               ROLE OF THE AGENT, THE ARRANGER AND OTHERS

 

28.1                        Appointment of the Agent

 

(a)                                 Each of the Arranger and the Lenders
appoints the Agent to act as its agent under and in connection with the Finance
Documents.

 

(b)                                 Each of the Arranger and the Lenders
authorises the Agent to exercise the rights, powers, authorities and discretions
specifically given to the Agent under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

 

28.2                        Duties of the Agent

 

(a)                                 Subject to paragraph (b) below, the Agent
shall promptly forward to a Party the original or a copy of any document which
is delivered to the Agent for that Party by any other Party.

 

(b)                                 Without prejudice to Clause 26.7 (Copy of
Transfer Certificate or Assignment Agreement), paragraph (a) above shall not
apply to any Transfer Certificate or any Assignment Agreement.

 

(c)                                  Except where a Finance Document
specifically provides otherwise, the Agent is not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.

 

(d)                                 If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the other Finance
Parties.

 

(e)                                  If the Agent is aware of the non-payment of
any principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.

 

(f)                                   The Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

 

28.3                        Role of the Arranger

 

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

28.4                        No fiduciary duties

 

(a)                                 Nothing in this Agreement constitutes the
Agent and/or the Arranger as a trustee or fiduciary of any other person.

 

68

--------------------------------------------------------------------------------


 

(b)                                 None of the Agent, the Arranger or any
Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

 

28.5                        Business with the Group

 

The Agent, the Arranger and each Ancillary Lender may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

28.6                        Rights and discretions

 

(a)                                 The Agent may rely on:

 

(i)                                     any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                                  any statement made by a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his knowledge or within his power to verify.

 

(b)                                 The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                     no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 25.1 (Non-payment));

 

(ii)                                  any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised; and

 

(iii)                               any notice or request made by a Borrower
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)                                  The Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

 

(d)                                 The Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(e)                                  The Agent may disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

 

(f)                                   Notwithstanding any other provision of any
Finance Document to the contrary, none of the Agent or the Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

(g)                                  The Agent may not disclose to any Finance
Party any details of the rate notified to the Agent by any Lender or the
identity of any such Lender for the purpose of paragraph (a)(ii) of Clause 13.2
(Market Disruption).

 

69

--------------------------------------------------------------------------------


 

28.7                        Majority Lenders’ instructions

 

(a)                                 Unless a contrary indication appears in a
Finance Document, the Agent shall (i) exercise any right, power, authority or
discretion vested in it as Agent in accordance with any instructions given to it
by the Majority Lenders (or, if so instructed by the Majority Lenders, refrain
from exercising any right, power, authority or discretion vested in it as Agent)
and (ii) not be liable for any act (or omission) if it acts (or refrains from
taking any action) in accordance with an instruction of the Majority Lenders.

 

(b)                                 Unless a contrary indication appears in a
Finance Document, any instructions given by the Majority Lenders will be binding
on all the Finance Parties.

 

(c)                                  The Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received such security as it may require for any cost,
loss or liability (together with any associated VAT) which it may incur in
complying with the instructions.

 

(d)                                 In the absence of instructions from the
Majority Lenders, (or, if appropriate, the Lenders) the Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

(e)                                  The Agent is not authorised to act on
behalf of a Lender (without first obtaining that Lender’s consent) in any legal
or arbitration proceedings relating to any Finance Document.

 

28.8                        Responsibility for documentation

 

None of the Agent, the Arranger or any Ancillary Lender:

 

(a)                                 is responsible for the adequacy, accuracy
and/or completeness of any information (whether oral or written) supplied by the
Agent, the Arranger, an Ancillary Lender, an Obligor or any other person given
in or in connection with any Finance Document or the Information Memorandum or
the Reports or the transactions contemplated in the Finance Documents;

 

(b)                                 is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document; or

 

(c)                                  is responsible for any determination as to
whether any information provided or to be provided to any Finance Party is
non-public information the use of which may be regulated or prohibited by
applicable law or regulation relating to insider dealing or otherwise.

 

70

--------------------------------------------------------------------------------


 

28.9                        Exclusion of liability

 

(a)                                 Without limiting paragraph (b) below (and
without prejudice to the provisions of paragraph (e) of Clause 31.10 (Disruption
to Payment Systems, etc.), neither the Agent nor any Ancillary Lender will be
liable (including, without limitation, for negligence or any other category of
liability whatsoever) for any action taken by it under or in connection with any
Finance Document, unless directly caused by its gross negligence or wilful
misconduct.

 

(b)                                 No Party (other than the Agent or an
Ancillary Lender (as applicable)) may take any proceedings against any officer,
employee or agent of the Agent or any Ancillary Lender, in respect of any claim
it might have against the Agent or an Ancillary Lender or in respect of any act
or omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of the Agent or any
Ancillary Lender may rely on this Clause subject to Clause 1.4 (Third party
rights) and the provisions of the Third Parties Act.

 

(c)                                  The Agent will not be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(d)                                 Nothing in this Agreement shall oblige the
Agent or the Arranger to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or the Arranger.

 

28.10                 Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to Clause 31.10 (Disruption to Payment Systems, etc.) notwithstanding the
Agent’s negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent in acting
as Agent under the Finance Documents (unless the Agent has been reimbursed by an
Obligor pursuant to a Finance Document).

 

28.11                 Resignation of the Agent

 

(a)                                 The Agent may resign and appoint one of its
Affiliates as successor by giving notice to the Lenders and the Borrowers.

 

71

--------------------------------------------------------------------------------


 

(b)                                 Alternatively the Agent may resign by giving
30 days notice to the Lenders and the Borrowers, in which case the Majority
Lenders may appoint a successor Agent.

 

(c)                                  If the Majority Lenders have not appointed
a successor Agent in accordance with paragraph (b) above within 20 days after
notice of resignation was given, the retiring Agent may appoint a successor
Agent.

 

(d)                                 If the Agent wishes to resign because
(acting reasonably) it has concluded that it is no longer appropriate for it to
remain as agent and the Agent is entitled to appoint a successor Agent under
paragraph (c) above, the Agent may (if it concludes (acting reasonably) that it
is necessary to do so in order to persuade the proposed successor Agent to
become a party to this Agreement as Agent) agree with the proposed successor
Agent amendments to this Clause 28 and any other term of this Agreement dealing
with the rights or obligations of the Agent consistent with then current market
practice for the appointment and protection of corporate trustees together with
any reasonable amendments to the agency fee payable under this Agreement which
are consistent with the successor Agent’s normal fee rates and those amendments
will bind the Parties.

 

(e)                                  The retiring Agent shall, at its own cost,
make available to the successor Agent such documents and records and provide
such assistance as the successor Agent may reasonably request for the purposes
of performing its functions as Agent under the Finance Documents.

 

(f)                                   The Agent’s resignation notice shall only
take effect upon the appointment of a successor.

 

(g)                                  Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this Clause 28. 
Any successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

28.12                 Replacement of the Agent

 

(a)                                 All Lenders may, by giving 30 days’ notice
to the Agent replace the Agent by appointing a successor Agent.

 

(b)                                 The retiring Agent shall (at its own cost if
it is an Impaired Agent and otherwise at the expense of the Lenders) make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

72

--------------------------------------------------------------------------------


 

(c)                                  The appointment of the successor Agent
shall take effect on the date specified in the notice from the Lenders to the
retiring Agent.  As from this date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 28 (and any agency fees for the account
of the retiring Agent shall cease to accrue from (and shall be payable on) that
date).

 

(d)                                 Any successor Agent and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

28.13                 Confidentiality

 

(a)                                 In acting as agent for the Finance Parties,
the Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

(b)                                 If information is received by another
division or department of the Agent, it may be treated as confidential to that
division or department and the Agent shall not be deemed to have notice of it.

 

(c)                                  Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor the Arranger is obliged
to disclose to any other person (i) any confidential information or (ii) any
other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or a breach of a fiduciary duty.

 

28.14                 Relationship with the Lenders

 

(a)                                 Subject to Clause 26.9 (Pro rata interest
settlement), the Agent may treat the person shown in its records as Lender at
the opening of business (in the place of the Agent’s principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

 

(i)                                     entitled to or liable for any payment
due under any Finance Document on that day; and

 

(ii)                                  entitled to receive and act upon any
notice, request, document or communication or make any decision or determination
under any Finance Document made or delivered on that day,

 

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

(b)                                 Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost.

 

(c)                                  Each Lender shall supply the Agent with any
information that the Agent may reasonably specify as being necessary or
desirable to enable the Agent to perform its functions as Agent.

 

73

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may by notice to the Agent
appoint a person to receive on its behalf all notices, communications,
information and documents to be made or dispatched to that Lender under the
Finance Documents.  Such notice shall contain the address, fax number and (where
communication by electronic mail or other electronic means is permitted under
Clause 33.5 (Electronic communication)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Lender for the purposes of Clause 33.2 (Addresses) and paragraph (a)(iii) of
Clause 33.5 (Electronic communication) and the Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

 

28.15                 Credit appraisal by the Lenders and Ancillary Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and
Ancillary Lender confirms to the Agent, the Arranger and each Ancillary Lender
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

(a)                                 the financial condition, status and nature
of each member of the Group;

 

(b)                                 the legality, validity, effectiveness,
adequacy or enforceability of any Finance Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

(c)                                  whether that Finance Party has recourse,
and the nature and extent of that recourse, against any Party or any of its
respective assets under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and

 

(d)                                 the adequacy, accuracy and/or completeness
of the Information Memorandum, the Reports and any other information provided by
the Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 

74

--------------------------------------------------------------------------------


 

28.16                 Base Reference Banks

 

If a Base Reference Bank (or, if a Base Reference Bank is not a Lender, the
Lender of which it is an Affiliate) ceases to be a Lender, the Agent shall
appoint another Lender or an Affiliate of a Lender to replace that Base
Reference Bank.

 

28.17           Agent’s management time

 

Any amount payable to the Agent under Clause 17.3 (Indemnity to the Agent),
Clause 14 (Fees), Clause 28.10 (Lender’s Indemnity to the Agent) shall include
the cost of utilising the Agent’s management time or other resources and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent,
may notify to the Company and the Lenders, and is in addition to any fee paid or
payable to the Agent under Clause 14 (Fees).

 

28.18                 Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

28.19                 Reliance and engagement letters

 

Each Finance Party confirms that each of the Arranger and the Agent has
authority to accept on its behalf (and ratifies the acceptance on its behalf of
any letters or reports already accepted by the Arranger or Agent) the terms of
any reliance letter or engagement letters relating to the Reports or any reports
or letters provided by accountants in connection with the Finance Documents or
the transactions contemplated in the Finance Documents and to bind it in respect
of those Reports, reports or letters and to sign such letters on its behalf and
further confirms that it accepts the terms and qualifications set out in such
letters.

 

29.                               CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(a)                                 interfere with the right of any Finance
Party to arrange its affairs (tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                 oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(c)                                  oblige any Finance Party to disclose any
information relating to its affairs (tax or otherwise) or any computations in
respect of Tax.

 

75

--------------------------------------------------------------------------------


 

30.                               SHARING AMONG THE FINANCE PARTIES

 

30.1                        Payments to Finance Parties

 

(a)                                 Subject to paragraph (b) below, if a Finance
Party (a “Recovering Finance Party”) receives or recovers any amount from an
Obligor other than in accordance with Clause 31 (Payment mechanics) (a
“Recovered Amount”) and applies that amount to a payment due under the Finance
Documents then:

 

(i)                                     the Recovering Finance Party shall,
within three Business Days, notify details of the receipt or recovery, to the
Agent;

 

(ii)                                  the Agent shall determine whether the
receipt or recovery is in excess of the amount the Recovering Finance Party
would have been paid had the receipt or recovery been received or made by the
Agent and distributed in accordance with Clause 31 (Payment mechanics), without
taking account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(iii)                               the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 31.5 (Partial payments).

 

(b)                                 Paragraph (a) above shall not apply to any
amount received or recovered by an Ancillary Lender in respect of any cash cover
provided for the benefit of that Ancillary Lender.

 

30.2                        Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the “Sharing Finance Parties”) in accordance with Clause 31.5
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.

 

30.3                        Recovering Finance Party’s rights

 

On a distribution by the Agent under Clause 30.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.

 

76

--------------------------------------------------------------------------------


 

30.4                        Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)                                 each Sharing Finance Party shall, upon
request of the Agent, pay to the Agent for the account of that Recovering
Finance Party an amount equal to the appropriate part of its share of the
Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay) (the
“Redistributed Amount”); and

 

(b)                                 as between the relevant Obligor and each
relevant Sharing Finance Party, an amount equal to the relevant Redistributed
Amount will be treated as not having been paid by that Obligor.

 

30.5                        Exceptions

 

(a)                                 This Clause 30 shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the relevant Obligor.

 

(b)                                 A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration
proceedings, if:

 

(i)                                     it notified the other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                  the other Finance Party had an opportunity
to participate in those legal or arbitration proceedings but did not do so as
soon as reasonably practicable having received notice and did not take separate
legal or arbitration proceedings.

 

30.6                        Ancillary Lenders

 

(a)                                 This Clause 30 shall not apply to any
receipt or recovery by a Lender in its capacity as an Ancillary Lender at any
time prior to service of notice under Clause 25.13 (Acceleration).

 

(b)                                 Following service of notice under
Clause 25.13 (Acceleration), this Clause 30 shall apply to all receipts or
recoveries by Ancillary Lenders except to the extent that the receipt or
recovery represents a reduction from the Designated Gross Amount for an
Ancillary Facility to its Designated Net Amount.

 

77

--------------------------------------------------------------------------------


 

SECTION 11
ADMINISTRATION

 

31.                               PAYMENT MECHANICS

 

31.1                        Payments to the Agent

 

(a)                                 On each date on which an Obligor or a Lender
is required to make a payment under a Finance Document excluding a payment under
the terms of an Ancillary Document, that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

(b)                                 Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in a principal financial centre in a Participating Member State or London)
with such bank as the Agent specifies.

 

31.2                        Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 31.3 (Distributions to an Obligor) and Clause 31.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank in the principal financial centre of the country of that
currency (or, in relation to euro, in the principal financial centre of a
Participating Member State or London).

 

31.3                        Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 32
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

31.4                        Clawback

 

(a)                                 Where a sum is to be paid to the Agent under
the Finance Documents for another Party, the Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(b)                                 If the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the

 

78

--------------------------------------------------------------------------------


 

Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

 

31.5                        Partial payments

 

(a)                                 If the Agent receives a payment for
application against amounts due in respect of any Finance Documents that is
insufficient to discharge all the amounts then due and payable by an Obligor
under those Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under those Finance Documents in the following
order:

 

(i)                                     first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Agent under those Finance Documents;

 

(ii)                                  secondly, in or towards payment pro rata
of any accrued interest, fee or commission due but unpaid under those Finance
Documents;

 

(iii)                               thirdly, in or towards payment pro rata of
any principal due but unpaid under those Finance Documents; and

 

(iv)                              fourthly, in or towards payment pro rata of
any other sum due but unpaid under the Finance Documents.

 

(b)                                 The Agent shall, if so directed by the
Majority Lenders, vary the order set out in paragraphs (a)(ii) to (iv) above.

 

(c)                                  Paragraphs (a) and (b) above will override
any appropriation made by an Obligor.

 

31.6                        Set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

31.7                        Business Days

 

(a)                                 Any payment which is due to be made on a day
that is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(b)                                 During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

31.8                        Currency of account

 

(a)                                 Subject to paragraphs (b) to (e) below, euro
is the currency of account and payment for any sum due from an Obligor under any
Finance Document.

 

79

--------------------------------------------------------------------------------


 

(b)                                 A repayment of a Utilisation or Unpaid Sum
or a part of a Utilisation or Unpaid Sum shall be made in the currency in which
that Utilisation or Unpaid Sum is denominated on its due date.

 

(c)                                  Each payment of interest shall be made in
the currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(d)                                 Each payment in respect of costs, expenses
or Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

(e)                                  Any amount expressed to be payable in a
currency other than euro shall be paid in that other currency.

 

31.9                        Change of currency

 

(a)                                 Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognised by the
central bank of any country as the lawful currency of that country, then:

 

(i)                                     any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Borrowers);
and

 

(ii)                                  any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(b)                                 If a change in any currency of a country
occurs, this Agreement will, to the extent the Agent (acting reasonably and
after consultation with the Borrowers) specifies to be necessary, be amended to
comply with any generally accepted conventions and market practice in the
Relevant Interbank Market and otherwise to reflect the change in currency.

 

31.10                 Disruption to Payment Systems, etc.

 

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrowers that a Disruption Event has
occurred:

 

(a)                                 the Agent may, and shall if requested to do
so by the Borrowers, consult with the Borrowers with a view to agreeing with the
Borrowers such changes to the operation or administration of the Facilities as
the Agent may deem necessary in the circumstances;

 

(b)                                 the Agent shall not be obliged to consult
with the Borrowers in relation to any changes mentioned in paragraph (a) above
if, in its opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

80

--------------------------------------------------------------------------------


 

(c)                                  the Agent may consult with the Finance
Parties in relation to any changes mentioned in paragraph (a) above but shall
not be obliged to do so if, in its opinion, it is not practicable to do so in
the circumstances;

 

(d)                                 any such changes agreed upon by the Agent
and the Borrowers shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents
notwithstanding the provisions of Clause 37 (Amendments and Waivers);

 

(e)                                  the Agent shall not be liable for any
damages, costs or losses whatsoever (including, without limitation for
negligence, gross negligence or any other category of liability whatsoever but
not including any claim based on the fraud of the Agent) arising as a result of
its taking, or failing to take, any actions pursuant to or in connection with
this Clause 31.10; and

 

(f)                                   the Agent shall notify the Finance Parties
of all changes agreed pursuant to paragraph (d) above.

 

32.                               SET-OFF

 

(a)                                 A Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation.  If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of trading for the purpose of the set-off.

 

(b)                                 Any credit balances taken into account by an
Ancillary Lender when operating a net limit in respect of any overdraft under an
Ancillary Facility shall on enforcement of the Finance Documents be applied
first in reduction of the overdraft provided under that Ancillary Facility in
accordance with its terms.

 

33.                               NOTICES

 

33.1                        Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

81

--------------------------------------------------------------------------------


 

33.2                        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(a)                                 in the case of any Obligor, that identified
with its name below;

 

(b)                                 in the case of each Lender, each Ancillary
Lender or any other Obligor, that notified in writing to the Agent on or prior
to the date on which it becomes a Party; and

 

(c)                                  in the case of the Agent, that identified
with its name below,

 

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.

 

33.3                        Delivery

 

(a)                                 Any communication or document made or
delivered by one person to another under or in connection with the Finance
Documents will only be effective:

 

(i)                                     if by way of fax, when received in
legible form; or

 

(ii)                                  if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 33.2 (Addresses), if addressed to that department
or officer.

 

(b)                                 Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(c)                                  All notices from or to an Obligor shall be
sent through the Agent.

 

(d)                                 Any communication or document made or
delivered to the any of the Borrowers in accordance with this Clause 33.3 will
be deemed to have been made or delivered to each of the Obligors.

 

33.4                        Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 33.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

82

--------------------------------------------------------------------------------


 

33.5                        Electronic communication

 

(a)                                 Any communication to be made between the
Agent and a Lender under or in connection with the Finance Documents may be made
by electronic mail or other electronic means, if the Agent and the relevant
Lender:

 

(i)                                     agree that, unless and until notified to
the contrary, this is to be an accepted form of communication;

 

(ii)                                  notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and

 

(iii)                               notify each other of any change to their
address or any other such information supplied by them.

 

(b)                                 Any electronic communication made between
the Agent and a Lender will be effective only when actually received in readable
form and in the case of any electronic communication made by a Lender to the
Agent only if it is addressed in such a manner as the Agent shall specify for
this purpose.

 

33.6                        Use of websites

 

(a)                                 An Obligor may satisfy its obligation under
this Agreement to deliver any information in relation to those Lenders (the
“Website Lenders”) who accept this method of communication by posting this
information onto an electronic website designated by the Borrowers and the Agent
(the “Designated Website”) if:

 

(i)                                     the Agent expressly agrees (after
consultation with each of the Lenders) that it will accept communication of the
information by this method;

 

(ii)                                  the Borrowers and the Agent are aware of
the address of and any relevant password specifications for the Designated
Website; and

 

(iii)                               the information is in a format previously
agreed between the Parent and the Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Borrowers accordingly
and the each Borrower shall at its own cost supply the information to the Agent
(in sufficient copies for each Paper Form Lender) in paper form.  In any event
the Borrowers shall at their own cost supply the Agent with at least one copy in
paper form of any information required to be provided by it.

 

(b)                                 The Agent shall supply each Website Lender
with the address of and any relevant password specifications for the Designated
Website following designation of that website by the Borrowers and the Agent.

 

83

--------------------------------------------------------------------------------


 

(c)                                  Each Borrower shall promptly upon becoming
aware of its occurrence notify the Agent if:

 

(i)                                     the Designated Website cannot be
accessed due to technical failure;

 

(ii)                                  the password specifications for the
Designated Website change;

 

(iii)                               any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(iv)                              any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

(v)                                 the any of the Borrowers becomes aware that
the Designated Website or any information posted onto the Designated Website is
or has been infected by any electronic virus or similar software.

 

(d)                                 If any of the Borrowers notifies the Agent
under paragraph (c)(i) or paragraph (c)(v) above, all information to be provided
by the Obligors under this Agreement after the date of that notice shall be
supplied in paper form unless and until the Agent and each Website Lender is
satisfied that the circumstances giving rise to the notification are no longer
continuing.

 

(e)                                  Any Website Lender may request, through the
Agent, one paper copy of any information required to be provided under this
Agreement which is posted onto the Designated Website. Each Borrower shall at
its own cost comply with any such request within ten Business Days.

 

33.7                        English language

 

(a)                                 Any notice given under or in connection with
any Finance Document must be in English.

 

(b)                                 All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                     in English; or

 

(ii)                                  if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

34.                               CALCULATIONS AND CERTIFICATES

 

34.1                        Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

84

--------------------------------------------------------------------------------


 

34.2                        Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

34.3                        Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

35.                               PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

36.                               REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

37.                               AMENDMENTS AND WAIVERS

 

37.1                        Required consents

 

(a)                                 Subject to Clause 37.2 (Exceptions) any term
of the Finance Documents may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(b)                                 The Agent may effect, on behalf of any
Finance Party, any amendment or waiver permitted by this Clause 37.

 

37.2                        Exceptions

 

(a)                                 An amendment or waiver that has the effect
of changing or which relates to:

 

(i)                                     the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                  an extension to the date of payment of any
amount under the Finance Documents;

 

85

--------------------------------------------------------------------------------


 

(iii)                               a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable;

 

(iv)                              a change in currency of payment of any amount
under the Finance Documents;

 

(v)                                 an increase in or an extension of any
Commitment or the Total Commitments;

 

(vi)                              a change to the Borrowers or Guarantors;

 

(vii)                           any provision which expressly requires the
consent of all the Lenders;

 

(viii)                        Clause 2.3 (Finance Parties’ rights and
obligations), Clause 26 (Changes to the Lenders) or this Clause 37;

 

(ix)                              (other than as expressly permitted by the
provisions of any Finance Document) the nature or scope of the guarantee and
indemnity granted under Clause 20 (Guarantee and Indemnity);

 

(x)                                 the release of any guarantee and indemnity
granted under Clause 20 (Guarantee and Indemnity) unless permitted under this
Agreement or any other Finance Document;

 

shall not be made without the prior consent of all the Lenders.

 

(b)                                 An amendment or waiver which relates to the
rights or obligations of the Agent, the Arranger or any Ancillary Lender (each
in their capacity as such) may not be effected without the consent of the Agent,
the Arranger and that Ancillary Lender.

 

38.                               CONFIDENTIALITY

 

38.1                        Confidential Information

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 38.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.

 

38.2                        Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(a)                                 to any of its Affiliates and Related Funds
and any of its or their officers, directors, employees, professional advisers,
auditors, partners and Representatives such Confidential Information as that
Finance Party shall consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (a) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except

 

86

--------------------------------------------------------------------------------


 

that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

(b)                                 to any person:

 

(i)                                     to (or through) whom it assigns or
transfers (or may potentially assign or transfer) all or any of its rights
and/or obligations under one or more Finance Documents and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

(ii)                                  with (or through) whom it enters into (or
may potentially enter into), whether directly or indirectly, any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Finance Documents
and/or one or more Obligors and to any of that person’s Affiliates, Related
Funds, Representatives and professional advisers;

 

(iii)                               appointed by any Finance Party or by a
person to whom paragraph (i) or (ii) above applies to receive communications,
notices, information or documents delivered pursuant to the Finance Documents on
its behalf (including, without limitation, any person appointed under
paragraph (d) of Clause 28.14 (Relationship with the Lenders));

 

(iv)                              who invests in or otherwise finances (or may
potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in paragraph (i) or (ii) above;

 

(v)                                 to whom information is required or requested
to be disclosed by any court of competent jurisdiction or any governmental,
banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation;

 

(vi)                              to whom or for whose benefit that Finance
Party charges, assigns or otherwise creates Security (or may do so) pursuant to
Clause 26.8 (Security over Lenders’ rights);

 

(vii)                           to whom information is required to be disclosed
in connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes;

 

(viii)                        who is a Party; or

 

(ix)                              with the consent of any Obligor;

 

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

(A)                               in relation to paragraphs (i) or (ii) and
(iii) above, the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking except that there shall be no

 

87

--------------------------------------------------------------------------------


 

requirement for a Confidentiality Undertaking if the recipient is a professional
adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

 

(B)                               in relation to paragraph (iv) above, the
person to whom the Confidential Information is to be given has entered into
a Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

 

(C)                               in relation to paragraphs (v), (vi) and
(vii) above, the person to whom the Confidential Information is to be given is
informed of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of that Finance Party, it is not
practicable so to do in the circumstances;

 

(c)                                  to any person appointed by that Finance
Party or by a person to whom paragraph (b)(i) or (ii) above applies to provide
administration or settlement services in respect of one or more of the Finance
Documents including without limitation, in relation to the trading of
participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (c) if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Obligors and the relevant Finance Party.

 

38.3                        Entire agreement

 

This Clause 38 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

38.4                        Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

88

--------------------------------------------------------------------------------


 

38.5                        Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Obligors:

 

(a)                                 of the circumstances of any disclosure of
Confidential Information made pursuant to paragraph (b)(v) of Clause 38.2
(Disclosure of Confidential Information) except where such disclosure is made to
any of the persons referred to in that paragraph during the ordinary course of
its supervisory or regulatory function; and

 

(b)                                 upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 38.

 

38.6                        Continuing obligations

 

The obligations in this Clause 38 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 months from
the earlier of:

 

(a)                                 the date on which all amounts payable by the
Obligors under or in connection with the Finance Documents have been paid in
full and all Commitments have been cancelled or otherwise cease to be available;
and

 

(b)                                 the date on which such Finance Party
otherwise ceases to be a Finance Party.

 

39.                               COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

89

--------------------------------------------------------------------------------


 

SECTION 12
GOVERNING LAW AND ENFORCEMENT

 

40.                               GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

41.                               ENFORCEMENT

 

41.1                        Jurisdiction of English courts

 

(a)                                 The courts of England have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute relating to the existence, validity or
termination of this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement) (a “Dispute”).

 

(b)                                 The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

(c)                                  This Clause 41.1 is for the benefit of the
Finance Parties and Secured Parties only.  As a result, no Finance Party shall
be prevented from taking proceedings relating to a Dispute in any other courts
with jurisdiction.  To the extent allowed by law, the Finance Parties and
Secured Parties may take concurrent proceedings in any number of jurisdictions.

 

41.2                        Service of process

 

(a)                                 Without prejudice to any other mode of
service allowed under any relevant law, each Obligor:

 

(i)                                     irrevocably appoints Molson Coors
Brewing Company (UK) Ltd at its registered office being, on the date of this
Agreement, at 137 High Street, Burton-on-Trent, Staffordshire DE14, 1JZ, England
as its agent for service of process in relation to any proceedings before the
English courts in connection with any Finance Document; and

 

(ii)                                  agrees that failure by an agent for
service of process to notify the relevant Obligor of the process will not
invalidate the proceedings concerned.

 

(b)                                 If any person appointed as an agent for
service of process is unable for any reason to act as agent for service of
process, each Obligor must immediately (and in any event within five days of
such event taking place) appoint another agent on terms acceptable to the
Agent.  Failing this, the Agent may appoint another agent for this purpose.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

90

--------------------------------------------------------------------------------


 

SCHEDULE 1
THE ORIGINAL LENDERS

 

Name of Original Lender

 

Facility A Commitment

 

 

 

 

UniCredit Bank Czech Republic, a.s.

 

EUR

115,000,000

 

 

 

 

Citibank Europe plc, organizační složka

 

EUR

35,000,000

 

91

--------------------------------------------------------------------------------


 

SCHEDULE 2
CONDITIONS PRECEDENT

 

1.                                      Obligors

 

(a)                                 A copy of the constitutional documents of
each Obligor.

 

(b)                                 A copy of a resolution of the board of
directors of each Obligor:

 

(i)                                     approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and
resolving that it execute, deliver and perform the Finance Documents to which it
is a party;

 

(ii)                                  authorising a specified person or persons
to execute the Finance Documents to which it is a party on its behalf;

 

(iii)                               authorising a specified person or persons,
on its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(c)                                  A specimen of the signature of each person
authorised by the resolution referred to in paragraph (b) above in relation to
the Finance Documents and related documents.

 

(d)                                 If applicable, a copy of a resolution signed
by all the holders of the issued shares in each Borrower, approving the terms
of, and the transactions contemplated by, the Finance Documents to which the
relevant Borrower is a party.

 

(e)                                  If applicable, a copy of a resolution of
the board of directors of each corporate shareholder of the Guarantor approving
the terms of the resolution referred to in paragraph (d) above.

 

(f)                                   A certificate of each Obligor (signed by a
director) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guarantee or similar limit binding on
that Borrower to be exceeded.

 

(g)                                  A certificate of an authorised signatory of
each Obligor certifying that each copy document relating to it specified in this
Schedule 2 is correct, complete and in full force and effect and has not been
amended or superseded as at a date no earlier than the date of this Agreement.

 

2.                                      Finance Documents

 

(a)                                 This Agreement executed by all Obligors to
this Agreement.

 

(b)                                 The Fee Letters executed by the Obligors.

 

92

--------------------------------------------------------------------------------


 

3.                                      Legal opinions

 

The following legal opinions, each addressed to the Agent and the Original
Lenders and capable of being relied upon by any persons who become Lenders
pursuant to the primary syndication of the Facilities.

 

(a)                                 A legal opinion of White & Case (Europe)
LLP, legal advisers to the Agent and the Arranger as to English law
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

(b)                                 A legal opinion Nauta Dutilh N.V., legal
advisers to the Agent and Arranger as to Dutch law substantially in the form
distributed to the Original Lenders prior to signing this Agreement.

 

(c)                                  A legal opinion of Mr. E. Lee Reichert ,
Deputy General Counsel to Molson Coors Brewing Company as to Delaware law
substantially in the form distributed to the Original Lenders prior to signing
this Agreement.

 

4.                                      Other documents and evidence

 

(a)                                 List of intra-group loans (accepted by the
Agent) granted to and by the Borrowers.

 

(b)                                 Competition clearance relating to
acquisition by the Guarantor of the Group.

 

(c)                                  Evidence that the Borrowers and the Group
have no Financial Indebtedness other than Permitted Financial Indebtedness.

 

(d)                                 Evidence that any process agent referred to
in Clause 41.2 (Service of process) has accepted its appointment.

 

(e)                                  Evidence that the Guarantor controls
(directly or indirectly through the Borrowers) the Group.

 

(f)                                   Evidence that the fees, costs and expenses
then due from the Obligors pursuant to Clause 14 (Fees), Clause 14.3 (Interest,
commission and fees on Ancillary Facilities), Clause 17.5 (Stamp taxes) and
Clause 19 (Costs and expenses) have been paid or will be paid by the first
Utilisation Date.

 

(g)                                  Only with respect to Loans under Facility A
(and not to any Ancillary Facilities), evidence that acquisition of Apatinska
pivara d.o.o. by Molson Coors Serbia d.o.o. has been completed (including cash
settlement).

 

93

--------------------------------------------------------------------------------


 

SCHEDULE 3
REQUESTS

 

Part 1A
[Further] Utilisation Request
Loans

 

From:               [Borrower]

To:                             [Agent]

Dated:

Dear Sirs

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This is a [Further] Utilisation Request.  Terms defined in the Facilities
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this [Further] Utilisation Request.

 

2.                                      We wish to borrow a Loan on the
following terms:

 

(a)

Borrower:

[·]

 

 

 

(b)

Proposed Utilisation Date:

[·] (or, if that is not a Business Day, the next Business Day)

 

 

 

(c)

Facility to be utilised:

Facility A

 

 

 

(d)

Currency of Loan:

EUR

 

 

 

(e)

Amount:

[·] or, if less, the Available Facility

 

 

 

(f)

Interest Period:

1 Month

 

3.                                      We confirm that each condition specified
in Clause 4.2 (Further conditions precedent) is satisfied on the date of this
[Further] Utilisation Request.

 

4.                                      [The proceeds of this Loan should be
credited to [account]].

 

5.                                      This [Further]Utilisation Request is
irrevocable.

 

Yours faithfully

 

 

 

authorised signatory for

 

 

 

[insert name of Borrower]

 

 

94

--------------------------------------------------------------------------------


 

Part 2
Cancellation Notice

 

From:               [Borrower]

 

To:                             [Agent]

 

Dated:

 

Dear Sirs,

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This is a Cancellation Notice.  Terms defined in the Facilities Agreement have
the same meaning in this Cancellation Notice unless given a different meaning in
this Cancellation Notice.

 

2.                                      We refer to Facility A

 

3.                                      [We hereby cancel Facility A Commitment
in the amount of [·], [pro rata with each Lender]/[with respect to [insert the
name of the Lender] Commitment].

 

4.                                      This Cancellation Notice is irrevocable.

 

Yours faithfully

 

 

 

 

 

authorised signatory for

 

[insert name of relevant Borrower]

 

 

95

--------------------------------------------------------------------------------


 

SCHEDULE 4
FORM OF TRANSFER CERTIFICATE

 

To:                             [·] as Agent

 

From:               [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)

 

Dated:

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This agreement (the “Agreement”) shall take effect as a Transfer Certificate for
the purpose of the Facilities Agreement.  Terms defined in the Facilities
Agreement have the same meaning in this Agreement unless given a different
meaning in this Agreement.

 

2.                                      We refer to Clause 26.5 (Procedure for
transfer) of the Facilities Agreement:

 

(a)                                 The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with Clause 26.5 (Procedure for transfer).

 

(b)                                 The proposed Transfer Date is [·].

 

(c)                                  The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of
Clause 33.2 (Addresses) are set out in the Schedule.

 

3.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 26.4 (Limitation of responsibility of Existing Lenders).

 

4.                                      This Agreement may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

5.                                      This Agreement and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

6.                                      This Agreement has been entered into on
the date stated at the beginning of this Agreement.

 

96

--------------------------------------------------------------------------------


 

The Schedule

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Agreement is accepted as a Transfer Certificate for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [·].

 

[Agent]

 

By:

 

97

--------------------------------------------------------------------------------


 

SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT

 

To:                             [·] as Agent and Obligors

 

From:               [The Existing Lender] (the “Existing Lender”) and [the New
Lender] (the “New Lender”)

 

Dated:

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This is an Assignment Agreement.  This agreement (the “Agreement”) shall take
effect as an Assignment Agreement for the purpose of the Facilities Agreement. 
Terms defined in the Facilities Agreement have the same meaning in this
Agreement unless given a different meaning in this Agreement.

 

2.                                      We refer to Clause 26.6 (Procedure for
assignment) of the Facilities Agreement:

 

(a)                                 The Existing Lender assigns absolutely to
the New Lender all the rights of the Existing Lender under the Facilities
Agreement and the other Finance Documents.

 

(b)                                 The Existing Lender is released from all the
obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments and participations in Utilisations under the
Facilities Agreement specified in the Schedule.

 

(c)                                  The New Lender becomes a Party as a Lender
and is bound by obligations equivalent to those from which the Existing Lender
is released under paragraph (b) above.

 

3.                                      The proposed Transfer Date is [·].

 

4.                                      On the Transfer Date the New Lender
becomes Party to the relevant Finance Documents as a Lender.

 

5.                                      The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 33.2 (Addresses) are set out in the Schedule.

 

6.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (c) of
Clause 26.4 (Limitation of responsibility of Existing Lenders).

 

7.                                      This Agreement acts as notice to the
Agent (on behalf of each Finance Party) and, upon delivery in accordance with
Clause 26.7 (Copy of Transfer Certificate or Assignment Agreement), to the
Obligors of the assignment referred to in this Agreement.

 

98

--------------------------------------------------------------------------------


 

8.                                      This Agreement may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Agreement.

 

9.                                      This Agreement and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

10.                               This Agreement has been entered into on the
date stated at the beginning of this Agreement.

 

99

--------------------------------------------------------------------------------


 

The Schedule

 

Commitment/rights and obligations to be transferred by assignment, release and
accession

 

[insert relevant details]

 

[Facility office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

[New Lender]

 

 

By:

By:

 

This Agreement is accepted as an Assignment Agreement for the purposes of the
Facilities Agreement by the Agent and the Transfer Date is confirmed as [·].

 

Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

By:

 

100

--------------------------------------------------------------------------------


 

SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE

 

To:                             [·] as Agent

 

From:               Guarantor

 

Dated:

 

Dear Sirs

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This is a Compliance Certificate.  Terms defined in the Facilities Agreement
have the same meaning when used in this Compliance Certificate unless given a
different meaning in this Compliance Certificate.

 

2.                                      We confirm that:

 

[Insert details of covenants to be certified].

 

3.                                      [We confirm that no Default is
continuing.]*

 

4.                                      [We confirm that no Event of Default is
continuing with respect to the Guarantor or any Material Subsidiary]*

 

 

Signed

 

 

 

 

 

 

 

 

Officer of [Guarantor]

 

 

 

[insert applicable certification language]

 

 

 

 

 

 

 

for and on behalf of

 

[name of Auditors of the Guarantor]**

 

 

--------------------------------------------------------------------------------

NOTES:

 

*                                         If this statement cannot be made, the
certificate should identify any Default that is continuing and the steps, if
any, being taken to remedy it.

 

**                                  Only applicable if the Compliance
Certificate accompanies the audited financial statements and is to be signed by
the Auditors.

 

101

--------------------------------------------------------------------------------


 

SCHEDULE 7
TIMETABLES

 

Part 1
Loans

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

 

U-8

9.30 am

 

 

 

The Agent notifies the Lenders of the requested Loan in accordance with
Clause 5.4 (Lenders’ participation)

 

U-7

Noon

 

 

 

The Lenders notify the Agent of their intention to participate in the
Utilisation

 

U-5

9.30 am

 

 

 

The Agent notifies the Lenders and the Borrowers of the Lenders participating in
the Utilisation

 

U-5

Noon

 

 

 

EURIBOR is fixed

 

Quotation Day as of 11.00 a.m. in respect of EURIBOR

 

“U”

=

date of utilisation.

 

 

 

“U - X”

=

X Business Days prior to date of utilisation.

 

102

--------------------------------------------------------------------------------


 

SCHEDULE 8
FORM OF ANCILLARY FACILITY NOTICE

 

From:               [Borrower]

To:                             [Agent]

Dated:

 

Dear Sirs,

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This is an Ancillary Facility Notice.  Terms defined in the Facilities Agreement
have the same meaning in this Ancillary Facility Notice unless given a different
meaning in this Ancillary Facility Notice.

 

2.                                      We hereby request an Ancillary Facility
on the terms set out below:

 

2.1                               Borrower(s): [];

 

2.2                               Ancillary Commencement Date: [];

 

2.3                               Type of Ancillary Facility: [];

 

2.4                               Ancillary Lender: [];

 

2.5                               Ancillary Commitment: [];

 

2.6                               Currency: []; and

 

2.7                               [others].

 

3.                                      This Ancillary Facility Notice is
irrevocable.

 

Yours faithfully

 

 

 

authorised signatory for

 

[insert name of relevant Borrower]

 

 

 

 

 

Accepted and acknowledged by:

 

 

 

 

 

 

 

authorised signatory for the Agent

 

 

 

 

 

 

 

authorised signatory for the Ancillary Lender

 

 

103

--------------------------------------------------------------------------------


 

SCHEDULE 9
PREPAYMENT AND CANCELLATION NOTICE

 

From:                                 [Lender]

 

To:                                               [Borrower]

 

Copy to:                  [Agent]

 

Dated:

 

Dear Sirs,

 

Starbev — Facilities Agreement
dated 10 September 2012 (the “Facilities Agreement”)

 

1.                                      We refer to the Facilities Agreement. 
This is a Prepayment and Cancellation Notice.  Terms defined in the Facilities
Agreement have the same meaning in this Cancellation Notice unless given a
different meaning in this Cancellation Notice.

 

2.                                      We hereby cancel our Facility A
Commitment in the amount of [·].

 

3.                                      Any Loan outstanding under Facility A is
repayable on [·].

 

Yours faithfully

 

 

 

 

 

 

 

authorised signatory for

 

[insert name of relevant Lender]

 

 

104

--------------------------------------------------------------------------------


 

SCHEDULE 10
CONSOLIDATED EBITDA

 

“Consolidated EBITDA” means, for any period, consolidated net income of the
Guarantor and the Subsidiaries for such period plus (a) without duplication and
to the extent deducted in determining such consolidated net income, the sum of
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense, franchise taxes and state single business unitary and similar taxes
imposed in lieu of income taxes or capital taxes for such period, (iii) all
amounts attributable to depreciation and amortization (or other impairment of
intangible assets) for such period, (iv) any non-cash charges and non-cash
losses (including any write-off of deferred financing costs and the effects of
purchase accounting) for such period (provided that any cash payment made with
respect to any such non-cash charge or non-cash loss shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made), (v) any extraordinary, unusual or non-recurring charges or losses for
such period, (vi) all costs, fees and expenses during such period related to any
restructuring (including, without limitation, related severance costs, retention
bonuses, relocation expenses, expenses related to the closure of facilities and
similar costs and expenses), issuance of equity, recapitalization, asset
disposition, acquisition or Indebtedness, (vii) all expenses and charges which
have been reimbursed by a third party, to the extent such reimbursement has not
been included in consolidated net income, (viii) losses realized upon the
disposition of property (other than inventory), (ix) expenses, charges and
losses associated with the sale or discontinuance of any business operation to
the extent such expenses, charges or losses are recorded at or about the time of
such sale or discontinuance, (x) to the extent not included in consolidated net
income, payments received from business interruption insurance or product
recalls and (xi) losses of MillerCoors recognized under equity method
accounting, minus (b) without duplication and to the extent included in
determining consolidated net income of the Guarantor and the Subsidiaries, the
sum of (i) income of MillerCoors recognized under equity method accounting,
(ii) any extraordinary, unusual or nonrecurring gains for such period and
(iii) gains realized upon the disposition of property (other than inventory),
all determined on a consolidated basis in accordance with GAAP, minus (c) to the
extent included in determining consolidated net income of the Guarantor and the
Subsidiaries, cash distributions received by the Guarantor and the Subsidiaries
from MillerCoors, plus (d) without duplication and to the extent not otherwise
included in determining consolidated net income of the Guarantor and its
Subsidiaries, an amount (which amount may be less than zero) equal to (i) the
MillerCoors Average Ownership Percentage for such period multiplied by (ii) the
Consolidated MillerCoors EBITDA for such period. In the event that there shall
have occurred any acquisition or disposition of a business or a business unit
during any period for which Consolidated EBITDA is to be determined, such
determination shall be made on a pro forma basis (in accordance with Regulation
S-X under the Securities Act of 1933) as if such acquisition or disposition and
any related incurrence or repayment of Indebtedness had occurred on the first
day of such period.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense of the Guarantor and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, including (a) the amortization of
debt discounts to the extent included in interest expense in accordance with
GAAP, (b) the amortization of all fees (including fees with respect to interest
rate protection agreements or other interest rate hedging arrangements) payable
in connection with the incurrence of Indebtedness to the

 

105

--------------------------------------------------------------------------------


 

extent included in interest expense in accordance with GAAP, (c) commissions,
discounts and other fees and charges owed in respect of letters of credit to the
extent included in interest expense in accordance with GAAP and (d) the portion
of any rents payable under capital leases allocable to interest expense in
accordance with GAAP.

 

“MillerCoors” means MillerCoors LLC, a Delaware limited liability company

 

“MillerCoors Average Ownership Percentage” means, for any period, (i) the sum
for each day during such period of the MillerCoors Ownership Percentage for such
day (determined at the close of business on such day) divided by (ii) the
aggregate number of days during such period.

 

“MillerCoors Ownership Percentage” means, at any time, the percentage (expressed
as a decimal) of the Equity Interests representing the aggregate economic
interests of MillerCoors that are owned directly or indirectly by the Guarantor.

 

106

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE BORROWERS

 

STARBEV NETHERLANDS BV

 

 

By:

E. Lee Reichert, Director

By: J.P.V.G Visser, Director

Address:

Naritaweg 165

 

 

1043 BW

 

 

Amsterdam, The Netherlands

 

 

Attn: Director

 

 

 

 

Fax:

[·]

 

 

 

 

MOLSON COORS NETHERLANDS BV

 

 

 

 

 

 

By:

E. Lee Reichert, Director B

By: J.P.V.G. Visser, Director A

 

 

 

Address:

Naritaweg 165

 

 

1043 BW

 

 

Amsterdam, The Netherlands

 

 

Attn: Director B

 

 

 

 

Fax:

[·]

 

 

 

 

 

 

THE GUARANTOR

 

 

 

 

MOLSON COORS BREWING COMPANY

 

 

 

 

 

 

By:

E. Lee Reichert

 

 

 

 

Address:

Molson Coors Brewing Company

 

 

1225 17th Street, Suite 3200

 

 

Denver CO, 80203

 

 

U.S.A.

 

 

 

 

Fax:

[·]

 

 

107

--------------------------------------------------------------------------------


 

THE ARRANGERS

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

 

 

By:

Michal Bárta

By:

Jan Nosek

 

upon a power of attorney

 

upon a power of attorney

 

 

 

 

Address:

BB Centrum — Budova Filadelfie

 

 

 

Želetavská 1525/1

 

 

 

140 92 Prague 4

 

 

 

Czech Republic

 

 

 

 

 

 

Fax:

[·]

 

 

 

 

 

 

Attention:

Mr. Michal Bárta, Senior Manager, Corporate Finance Division

 

 

 

 

 

CITIBANK EUROPE PLC, operating in the Czech Republic through Citibank Europe
plc, organizační složka

 

 

 

 

 

 

 

By:

 

By:

 

 

 

 

 

 

Address:

 

 

 

 

 

Fax:

 

 

 

 

 

Attention:

 

 

 

108

--------------------------------------------------------------------------------


 

THE AGENT

 

UNICREDIT BANK AG, LONDON BRANCH

 

 

 

 

 

By:

Antonella Ambrosini-Jones

By:

Gillian Akhurst

 

 

 

 

Address:

Moor House

 

 

 

120 London Wall

 

 

 

London EC2Y 5ET

 

 

 

England

 

 

 

 

 

 

Fax:

[·]

 

 

 

 

 

 

Attention:

Mr. Thomas Hancock, Associate - Loan Agency/Gillian Akhurst, Director, Loans
Agency

 

109

--------------------------------------------------------------------------------


 

THE ORIGINAL LENDERS

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

 

 

By:

Michal Bárta

By:

Jan Nosek

 

 

upon a power of attorney

 

upon a power of attorney

 

 

 

 

 

Address:

BB Centrum — Budova Filadelfie

 

 

 

Želetavská 1525/1

 

 

 

140 92 Prague 4

 

 

 

Czech Republic

 

 

 

 

 

 

Fax:

[·]

 

 

 

 

 

 

Attention:

Mr. Michal Bárta, Senior Manager, Corporate Finance Division

 

 

 

 

CITIBANK EUROPE PLC, operating in the Czech Republic through Citibank Europe
plc, organizační složka

 

 

 

 

 

By:

[·]

By:

[·]

 

 

 

 

Address:

[·]

 

 

 

 

 

 

Fax:

[·]

 

 

 

 

 

 

Attention:

[·]

 

 

 

110

--------------------------------------------------------------------------------

 


 

Signatories

 

 

The Borrowers

 

 

Executed as a Deed

 

 

 

By: STARBEV NETHERLANDS B.V.

 

 

/s/ E. Lee Reichert

 

By: E. Lee Reichert, Director

 

 

 

 

 

/s/ J.P.V.G. Visser

 

By: J.P.V.G. Visser, Director

 

 

Executed as a Deed

 

 

 

By: MOLSON COORS

 

NETHERLANDS B.V.

/s/ E. Lee Reichert

 

By: E. Lee Reichert, Director B

 

 

 

 

 

/s/ J.P.V.G. Visser

 

By: J.P.V.G. Visser, Director A

 

 

The Guarantor

 

 

 

Executed as a Deed

 

By: MOLSON COORS BREWING COMPANY

/s/ E. Lee Reichert

 

By: E. Lee Reichert, Deputy General Counsel and Assistant

 

Secretary

 

S1

--------------------------------------------------------------------------------


 

The Arrangers

 

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

 

 

 

 

/s/ Michal Bárta

 

By: Michal Barta

 

upon a power of attorney

 

 

 

 

 

/s/ Jan Nosek

 

By: Jan Nosek

 

upon a power of attorney

 

CITIBANK EUROPE PLC

 

PRESENT when the Common Seal

 

of Citibank Europe plc was affixed

 

to this deed and this deed was delivered:

/s/ Cecilia Ronan

 

By: Cecilia Ronan, Director

 

 

 

 

 

/s/ Deirdre Pepper

 

By: Deirdre Pepper, Secretary

 

 

The Agent

 

 

 

UNICREDIT BANK AG, LONDON BRANCH

 

 

 

 

/s/ Thomas Hancock

 

By: Thomas Hancock

 

Director

 

 

 

 

 

/s/ Gillian Ankhurst

 

By: Gillian Ankhurst

 

Director

 

S2

--------------------------------------------------------------------------------


 

The Lenders

 

 

UNICREDIT BANK CZECH REPUBLIC, A.S.

 

 

 

 

/s/ Michal Bárta

 

By: Michal Barta

 

upon a power of attorney

 

 

 

 

 

/s/ Jan Nosek

 

By: Jan Nosek

 

upon a power of attorney

 

 

CITIBANK EUROPE PLC

 

PRESENT when the Common Seal

 

of Citibank Europe plc was affixed

 

to this deed and this deed was delivered:

/s/ Cecilia Ronan

 

By: Cecilia Ronan, Director

 

 

 

 

 

/s/ Deirdre Pepper

 

By: Deirdre Pepper, Secretary

 

 

The Retiring Party

 

 

By: ING BANK N.V.

 

 

 

 

 

 

/s/ Michal Janda

 

By: Michal Janda

 

 

 

 

 

/s/ Ludĕ Orel

 

By: Ludĕ Orel, Head of Account Management

 

S3

--------------------------------------------------------------------------------


 

The Acceding Party

 

 

By: CITIBANK EUROPE PLC

 

PRESENT when the Common Seal

 

of Citibank Europe plc was affixed

 

to this deed and this deed was delivered:

 

 

/s/ Cecilia Ronan

 

By: Cecilia Ronan, Director

 

 

 

 

 

/s/ Deirdre Pepper

 

By: Deirdre Pepper, Secretary

 

S4

--------------------------------------------------------------------------------